UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-09303 & 811-09923 KINETICS MUTUAL FUNDS, INC. & KINETICS PORTFOLIOS TRUST (Exact name of registrant as specified in charter) 470 Park Avenue South New York, NY 10016 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (800) 930-3828 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2014 Date of reporting period: March 31, 2014 Item 1. Schedule of Investments. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Internet Portfolio Portfolio of Investments - March 31, 2014 (Unaudited) Identifier COMMON STOCKS - 96.03% Shares Value Administrative and Support Services - 0.17% CRMZ CreditRiskMonitor.com, Inc. $ CTRP Ctrip.com International Ltd. - ADR*^ IILG Interval Leisure Group, Inc. Broadcasting (except Internet) - 3.45% CBS CBS Corporation - Class B^ DIS The Walt Disney Company Computer and Electronic Product Manufacturing - 0.32% QCOM QUALCOMM Inc. Credit Intermediation and Related Activities - 0.18% TREE Tree.com, Inc.* Data Processing, Hosting and Related Services - 0.22% CSGP CoStar Group, Inc.* Data Processor - 4.12% MA MasterCard, Inc. - Class A VRSK Verisk Analytics, Inc. - Class A* V Visa, Inc. - Class A^ Defense - 2.32% CACI CACI International, Inc. - Class A*^ MANT ManTech International Corporation - Class A^ E-Commerce - 12.91% EBAY eBay, Inc.* IACI IAC/InterActiveCorp LINTA Liberty Interactive Corporation - Class A* Gaming - 1.79% 200 HK Melco International Development Limited General Merchandise Stores - 0.01% SHLD Sears Holdings Corporation*^ Global Exchanges - 0.25% EXAE GA Hellenic Exchanges S.A. Holding Clearing Settlement and Registry JSE SJ JSE Limited Holding Company - 15.44% GBLS BB Groupe Bruxelles Lambert S.A. Strip VVPR*+ - IEP Icahn Enterprises LP LMCA Liberty Media Corporation - Class A* LVNTA Liberty Ventures - Series A* Insurance Carriers and Related Activities - 0.00% AFSI AmTrust Financial Services, Inc.^ Media - 18.94% DISCA Discovery Communications, Inc. - Class A* SNI Scripps Networks Interactive - Class A^ STRZA Starz - Class A*^ TWX Time Warner,Inc. VIAB Viacom Inc. - Class B Motion Picture and Sound Recording Industries - 2.48% DWA DreamWorks Animation SKG, Inc. - Class A*^ Motor Vehicle and Parts Dealers - 0.74% AN AutoNation, Inc.* Non-Store Retailers - 1.23% CPRT Copart, Inc.* OSTK Overstock.com, Inc.* BID Sotheby's^ Other Exchanges - 0.06% CBOE CBOE Holdings Inc. Other Information Services - 6.72% GOOGL Google Inc. - Class A* YHOO Yahoo! Inc.* Performing Arts, Spectator Sports, and Related Industries - 5.15% LYV Live Nation Entertainment, Inc.* MSG The Madison Square Garden Company - Class A* Professional, Scientific, and Technical Services - 0.01% MWW Monster Worldwide, Inc.* Publishing Industries (except Internet) - 0.80% SSP The E.W. Scripps Company - Class A* Rental and Leasing Services - 0.16% CDCO Comdisco Holding Company, Inc.*^ Satellite Telecommunications - 15.46% DISH DISH Network Corp. - Class A* SATS EchoStar Corporation - Class A* LBTYK Liberty Global plc - Series C* LORL Loral Space & Communications Inc.* VSAT ViaSat, Inc.*^ Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 1.85% ICE IntercontinentalExchange Group, Inc. MKTX MarketAxess Holdings,Inc. OTCM OTC Markets Group Inc. - Class A Security System Services - 1.23% ASCMA Ascent Capital Group LLC - Class A* Telecommunications - 0.02% ICTG ICTC Group Inc.* 9984 JP SoftBank Corp. TOTAL COMMON STOCKS (cost $81,663,196) ESCROW NOTES - 0.00% Principal Amount Special Purpose Entity - 0.00% 006ESC958 Adelphia Communications Corp. Preferred*+ $ - TOTAL ESCROW NOTES (cost $0) - RIGHTS - 0.09% Shares Rental and Leasing Services - 0.09% CDCOR Comdisco Holding Company, Inc.*# TOTAL RIGHTS (cost $106,303) SHORT-TERM INVESTMENTS - 3.87% Principal Amount Commercial Paper - 3.82% U.S. Bank N.A., 0.02%, 04/01/2014 $ Money Market Funds - 0.05% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $6,683,812) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 11.87% Money Market Funds - 11.87% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.18%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $20,492,906) TOTAL INVESTMENTS - 111.86% (cost $108,946,217)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at March 31, 2014.Total loaned securities had a market value of $20,015,099 at March 31, 2014. + - Security is considered illiquid and was fair valued. The aggregate value of such securities is $0 or 0.00% of net assets. # - Contingent value right (contingent upon profitability of company). b - The rate quoted is the annualized seven-day yield as of March 31, 2014. ADR - American Depository Receipt. (a) The cost basis of investments for federal tax purposes at March 31, 2014 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Global Portfolio Portfolio of Investments - March 31, 2014 (Unaudited) Identifier COMMON STOCKS - 93.49% Shares Value Apparel Manufacturing - 2.15% MC FP LVMH Moet Hennessy Louis Vuitton SA $ Asset Management - 14.04% APO Apollo Global Management LLC - Class A BX The Blackstone Group LP BAM Brookfield Asset Management Inc. - Class A DDEJF Dundee Corporation - Class A* JZCP LN JZ Capital Partners Ltd. OAK Oaktree Capital Group LLC ONEXF Onex Corporation Beverage and Tobacco Product Manufacturing - 0.14% CWGL Crimson Wine Group Ltd.* FNEVY Fraser and Neave Limited - ADR Construction of Buildings - 1.86% BRP Brookfield Residential Properties Inc.* LEN Lennar Corporation - Class A^ Credit Intermediation and Related Activities - 0.02% IFT Imperial Holdings, Inc.* Crop Production - 0.14% CRESY Cresud S.A.C.I.F.y A. - ADR E-Commerce - 3.76% LINTA Liberty Interactive Corporation - Class A* Electronics and Appliance Stores - 0.60% SHOS Sears Hometown and Outlet Stores Inc.*^ European Exchanges - 1.08% BME SM Bolsas y Mercados Espanoles Gaming - 3.21% 6460 JP Sega Sammy Holdings, Inc. WYNN Wynn Resorts Limited General Merchandise Stores - 5.11% SEARF Sears Canada Inc.^ SHLD Sears Holdings Corporation*^ Global Exchanges - 1.25% BVMF3 BZ BM&FBOVESPA SA EXAE GA Hellenic Exchanges S.A. Holding Clearing Settlement and Registry SGX SP Singapore Exchange Limited Holding Company - 19.66% BOL FP Bollore SA IEP Icahn Enterprises LP^ LUK Leucadia National Corporation LMCA Liberty Media Corporation - Class A*^ LVNTA Liberty Ventures - Series A* PVF CN Partners Value Fund Inc.* Insurance Carriers and Related Activities - 0.66% AFSI AmTrust Financial Services, Inc.^ GLRE Greenlight Capital Re, Ltd. - Class A* Jewelry, Watch, Precious Stone, and Precious Metal Merchant Wholesalers - 3.15% CFR SW Compagnie Financiere Richemont SA Lessors of Nonresidential Buildings (except Miniwarehouses) - 5.78% HHC The Howard Hughes Corporation* RSE Rouse Properties, Inc.^ Media - 1.15% ATC NA Altice S.A.* STRZA Starz - Class A*^ Merchant Wholesalers, Nondurable Goods - 0.73% GLEN LN Glencore Xstrata plc* Mining (except Oil and Gas) - 0.52% FNV Franco-Nevada Corporation NCQ NovaCopper Inc.* NG NovaGold Resources Inc.* Motion Picture and Sound Recording Industries - 2.11% DWA DreamWorks Animation SKG, Inc. - Class A*^ Oil and Gas - 2.96% TPL Texas Pacific Land Trust^ Oil and Gas Extraction - 7.69% CLR Continental Resources, Inc.*^ POU CN Paramount Resources Ltd. - Class A* SEMUF Siem Industries Inc. TOU CN Tourmaline Oil Corp.* Other Information Services - 0.01% IIJI Internet Initiative Japan Inc. - ADR Publishing Industries (except Internet) - 0.12% PRIS Promotora de Informaciones S.A. - ADR* PRS SM Promotora de Informaciones S.A. - Class A* PRIS/B US Promotora de Informaciones S.A. - Class B - ADR* Real Estate - 7.13% BPY Brookfield Property Partners LP^ BRE CN Brookfield Real Estate Services, Inc. CIT SP City Developments Limited DRM CN Dream Unlimited Corp. - Class A* Restaurants - 5.39% BKW Burger King Worldwide Inc. WEN The Wendy's Company^ Satellite Telecommunications - 2.34% DISH DISH Network Corp. - Class A* SATS EchoStar Corporation - Class A* Support Activities for Water Transportation - 0.13% CKI CN Clarke Inc. Telecommunications - 0.35% NUM FP Numericable Group SA* 9984 JP SoftBank Corp. Transportation Equipment Manufacturing - 0.25% HEI/A HEICO Corporation - Class A^ TOTAL COMMON STOCKS (cost $8,465,333) PREFERRED STOCKS - 0.00% Building Material and Garden Equipment and Supplies Dealers - 0.00% OSHUS Orchard Supply Hardware Stores Corporation - Series A*^+ - TOTAL PREFERRED STOCKS (cost $192) - MUTUAL FUNDS - 0.22% Funds, Trusts, and Other Financial Vehicles - 0.22% TRF Templeton Russia and East European Fund, Inc. TOTAL MUTUAL FUNDS (cost $25,519) SHORT-TERM INVESTMENTS - 6.82% Principal Amount Commercial Paper - 4.86% U.S. Bank N.A., 0.02%, 04/01/2014 $ Money Market Funds - 1.96% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $806,376) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 26.11% Money Market Funds - 26.11% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.18%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $3,086,289) TOTAL INVESTMENTS - 126.64% (cost $12,383,709)(a) $ Percentages are stated as a percent of net assets. * -Non-income producing security. ^ - This security or a portion of this security was out on loan at March 31, 2014.Total loaned securities had a market value of $2,998,285 at March 31, 2014. + - Security is considered illiquid and was fair valued. The aggregate value of such securities is $0 or 0.00% of net assets. b - The rate quoted is the annualized seven-day yield as of March 31, 2014. ADR - American Depository Receipt. (a) The cost basis of investments for federal tax purposes at March 31, 2014 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Paradigm Portfolio Portfolio of Investments - March 31, 2014 (Unaudited) Identifier COMMON STOCKS - 93.30% Shares Value Apparel Manufacturing - 0.12% LB L Brands, Inc. $ LVMUY LVMH Moet Hennessy Louis Vuitton SA - ADR Asset Management - 5.55% APO Apollo Global Management LLC - Class A BAM Brookfield Asset Management Inc. - Class A^ CG The Carlyle Group LP DDEJF Dundee Corporation - Class A* JZCP LN JZ Capital Partners Ltd. KKR KKR & Co. LP^ OAK Oaktree Capital Group LLC ONEXF Onex Corporation RCP LN RIT Capital Partners plc 806 HK Value Partners Group Limited WETF WisdomTree Investments, Inc.*^ Beverage and Tobacco Product Manufacturing - 0.12% BF/A Brown-Forman Corporation - Class A ROX Castle Brands, Inc.*^ CWGL Crimson Wine Group Ltd.* Broadcasting (except Internet) - 2.60% CBS CBS Corporation - Class B^ Building Material and Garden Equipment and Supplies Dealers - 0.00% OSHWQ Orchard Supply Hardware Stores Corporation*^+ - Chemical Manufacturing - 1.18% OPK OPKO Health, Inc.*^ PAH Platform Specialty Products Corporation* SIAL Sigma-Aldrich Corporation VHI Valhi, Inc.^ Construction of Buildings - 0.12% BRP Brookfield Residential Properties Inc.* LEN Lennar Corporation - Class A Credit Intermediation and Related Activities - 0.00% IFT Imperial Holdings, Inc.* OCN Ocwen Financial Corporation*^ E-Commerce - 2.95% IACI IAC/InterActiveCorp LINTA Liberty Interactive Corporation - Class A* Electronics and Appliance Stores - 0.21% SHOS Sears Hometown and Outlet Stores Inc.* Gaming - 5.26% LVS Las Vegas Sands Corp. MGM MGM Resorts International* WYNN Wynn Resorts Limited Gasoline Stations - 0.02% SUSS Susser Holdings Corporation*^ General Merchandise Stores - 2.20% SEARF Sears Canada Inc.^ SHLD Sears Holdings Corporation*^ Global Exchanges - 0.53% EXAE GA Hellenic Exchanges S.A. Holding Clearing Settlement and Registry 8697 JP Japan Exchange Group Inc. JSE SJ JSE Limited Holding Company - 17.63% BOL FP Bollore SA GBLS BB Groupe Bruxelles Lambert S.A. Strip VVPR*+ - IEP Icahn Enterprises LP LUK Leucadia National Corporation LMCA Liberty Media Corporation - Class A* LVNTA Liberty Ventures - Series A* PVF CN Partners Value Fund Inc.* Insurance Carriers and Related Activities - 1.03% AFSI AmTrust Financial Services, Inc.^ MKL Markel Corporation* Lessors of Nonresidential Buildings (except Miniwarehouses) - 10.37% HHC The Howard Hughes Corporation* RSE Rouse Properties, Inc. Lessors of Residential Buildings and Dwellings - 1.02% ELS Equity Lifestyle Properties, Inc. - REIT Machinery Manufacturing - 0.09% CFX Colfax Corporation* Manufactured Brands - 2.41% JAH Jarden Corporation* Media - 5.56% DISCA Discovery Communications, Inc. - Class A* SNI Scripps Networks Interactive - Class A STRZA Starz - Class A* VIAB Viacom Inc. - Class B Merchant Wholesalers, Nondurable Goods - 0.00% GLEN LN Glencore Xstrata plc* Mining (except Oil and Gas) - 0.99% FNV Franco-Nevada Corporation Motion Picture and Sound Recording Industries - 3.70% DWA DreamWorks Animation SKG, Inc. - Class A*^ Motor Vehicle and Parts Dealers - 3.80% AN AutoNation, Inc.* Oil and Gas - 3.65% TPL Texas Pacific Land Trust Oil and Gas Extraction - 3.66% CNQ Canadian Natural Resources Ltd. CLR Continental Resources, Inc.*^ SEMUF Siem Industries Inc. TOU CN Tourmaline Oil Corp.* Other Exchanges - 3.46% CBOE CBOE Holdings Inc. URB/A CN Urbana Corporation - Class A Other Information Services - 0.00% GOOGL Google Inc. - Class A* 30 Performing Arts, Spectator Sports, and Related Industries - 3.21% LYV Live Nation Entertainment, Inc.* Real Estate - 3.13% BPY Brookfield Property Partners LP^ DRM CN Dream Unlimited Corp. - Class A* FCE/A Forest City Enterprises, Inc. - Class A*^ TPH TRI Pointe Homes, Inc.*^ VNO Vornado Realty Trust - REIT^ Restaurants - 2.22% BKW Burger King Worldwide Inc. WEN The Wendy's Company^ Satellite Telecommunications - 5.23% DISH DISH Network Corp. - Class A* SATS EchoStar Corporation - Class A* LORL Loral Space & Communications Inc.* VSAT ViaSat, Inc.* Security System Services - 0.08% ASCMA Ascent Capital Group LLC - Class A* Support Activities for Transportation - 1.00% 694 HK Beijing Capital International Airport Company Limited - Class H 357 HK Hainan Meilan International Airport Company Limited - Class H Transportation Equipment Manufacturing - 0.00% HEI/A HEICO Corporation - Class A Utilities - 0.20% BIP Brookfield Infrastructure Partners LP^ TOTAL COMMON STOCKS (cost $786,037,803) PREFERRED STOCKS - 0.00% Building Material and Garden Equipment and Supplies Dealers - 0.00% OSHUS Orchard Supply Hardware Stores Corporation - Series A*^+ - TOTAL PREFERRED STOCKS (cost $42,130) - ESCROW NOTES - 0.00% Principal Amount Special Purpose Entity - 0.00% 006ESCBG1 Adelphia Communications Corp.*+ $ - TOTAL ESCROW NOTES (cost $0) - MUTUAL FUNDS - 0.00% Shares Funds, Trusts, and Other Financial Vehicles - 0.00% TRF Templeton Russia and East European Fund, Inc. TOTAL MUTUAL FUNDS (cost $5,088) SHORT-TERM INVESTMENTS - 6.66% Principal Amount Commercial Paper - 4.88% U.S. Bank N.A., 0.02%, 04/01/2014 $ Money Market Funds - 1.78% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $88,660,840) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 5.63% Money Market Funds - 5.63% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.18%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $74,970,822) TOTAL INVESTMENTS - 105.59% (cost $949,716,683)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at March 31, 2014.Total loaned securities had a market value of $73,116,728 at March 31, 2014. + - Security is considered illiquid and was fair valued.The aggregate value of such securities is $0 or 0.00% of net assets. b - The rate quoted is the annualized seven-day yield as of March 31, 2014. ADR - American Depository Receipt. REIT - Real Estate Investment Trust. (a) The cost basis of investments for federal tax purposes at March 31, 2014 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Medical Portfolio Portfolio of Investments - March 31, 2014 (Unaudited) Identifier COMMON STOCKS - 91.12% Shares Value Chemical Manufacturing - 7.22% AGEN Agenus, Inc.* $ ALKS Alkermes plc* APHB Ampliphi Biosciences Corp.* IMNP Immune Pharmaceuticals Inc.* 17 82 LONN VX Lonza Group AG* MACK Merrimack Pharmaceuticals, Inc.*^ MMRF MMRGlobal Inc.* OSIR Osiris Therapeutics, Inc.*^ SNTA Synta Pharmaceuticals Corp.*^ Pharmaceutical and Biotechnology - 76.64% ABT Abbott Laboratories ABBV AbbVie Inc. ARNA Arena Pharmaceuticals, Inc.*^ AZN AstraZeneca plc - ADR BIIB Biogen Idec, Inc.* BMY Bristol-Myers Squibb Company CLDX Celldex Therapeutics Inc.*^ CBST Cubist Pharmaceuticals, Inc.* DNDN Dendreon Corporation*^ LLY Eli Lilly & Company GSK GlaxoSmithKline plc - ADR^ ISIS Isis Pharmaceuticals, Inc.*^ JNJ Johnson & Johnson MAXY Maxygen, Inc.+ - MRK Merck & Co., Inc. NVS Novartis AG - ADR ONTY Oncothyreon,Inc.* PFE Pfizer, Inc. PGNX Progenics Pharmaceuticals, Inc.* RHHBY Roche Holding AG Ltd. - ADR SNY Sanofi - ADR SHPG Shire plc - ADR^ VICL Vical Inc.*^ Professional, Scientific, and Technical Services - 7.26% AFFX Affymetrix, Inc.*^ AMRI Albany Molecular Research, Inc.*^ CDXS Codexis, Inc.* ONTX Onconova Therapeutics, Inc.*^ PACB Pacific Biosciences of California Inc.* TOTAL COMMON STOCKS (cost $16,267,866) RIGHTS - 0.06% Funds, Trusts, and Other Financial Vehicles - 0.04% LGNDZ Ligand Pharmaceuticals Inc.* LGNXZ Ligand Pharmaceuticals Inc.* LGNYZ Ligand Pharmaceuticals Inc.* LGNZZ Ligand Pharmaceuticals Inc.* Pharmaceutical and Biotechnology - 0.02% 09065VCVR BioSante Pharmaceuticals, Inc.*+ - GCVRZ Sanofi* TOTAL RIGHTS (cost $0) SHORT-TERM INVESTMENTS - 8.62% Principal Amount Commercial Paper - 4.79% U.S. Bank N.A., 0.02%, 04/01/2014 $ Money Market Funds - 3.83% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $2,338,709) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 18.45% Money Market Funds - 18.45% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.18%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $5,009,868) TOTAL INVESTMENTS - 118.25% (cost $23,616,443)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at March 31, 2014.Total loaned securities had a market value of $4,873,179 at March 31, 2014. + - Security is considered illiquid and was fair valued. The aggregate value of such securities is $0 or 0.00% of net assets. b - The rate quoted is the annualized seven-day yield as of March 31, 2014. ADR - American Depository Receipt. (a) The cost basis of investments for federal tax purposes at March 31, 2014 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Small Cap Opportunities Portfolio Portfolio of Investments - March 31, 2014 (Unaudited) Identifier COMMON STOCKS - 93.29% Shares Value Asset Management - 8.82% DDEJF Dundee Corporation - Class A* $ JZCP LN JZ Capital Partners Ltd. OCX CN Onex Corporation RCP LN RIT Capital Partners plc SII CN Sprott, Inc. Automobile and Other Motor Vehicle Merchant Wholesalers - 0.23% VTU LN Vertu Motors plc Chemical Manufacturing - 1.85% IPAR Inter Parfums, Inc. PAH Platform Specialty Products Corporation* Construction of Buildings - 2.82% BRP Brookfield Residential Properties Inc.*^ Credit Intermediation and Related Activities - 0.19% BOKF BOK Financial Corporation Electronics and Appliance Stores - 2.11% SHOS Sears Hometown and Outlet Stores Inc.*^ Forestry and Logging - 0.01% KEWL Keweenaw Land Association Ltd.* Gaming - 1.01% TPCA Tropicana Entertainment Inc.* Gasoline Stations - 1.26% SUSS Susser Holdings Corporation*^ General Merchandise Stores - 2.69% SEARF Sears Canada Inc.^ SHLD Sears Holdings Corporation*^ Global Exchanges - 0.57% EXAE GA Hellenic Exchanges S.A. Holding Clearing Settlement and Registry Holding Company - 9.28% IEP Icahn Enterprises LP LVNTA Liberty Ventures - Series A* PVF CN Partners Value Fund Inc.* Insurance Carriers and Related Activities - 3.10% AFSI AmTrust Financial Services, Inc.^ GLRE Greenlight Capital Re, Ltd. - Class A*^ Lessors of Nonresidential Buildings (except Miniwarehouses) - 11.21% HHC The Howard Hughes Corporation* RSE Rouse Properties, Inc.^ Lessors of Residential Buildings and Dwellings - 1.35% ELS Equity Lifestyle Properties, Inc. - REIT Machinery Manufacturing - 0.59% CFX Colfax Corporation* Manufactured Brands - 6.13% JAH Jarden Corporation* MOV Movado Group, Inc. Media - 2.86% STRZA Starz - Class A*^ Merchant Wholesalers, Durable Goods - 0.27% DORM Dorman Products, Inc.*^ Mining (except Oil and Gas) - 0.26% FM CN First Quantum Minerals Ltd. MUX McEwen Mining Inc.*^ Motion Picture and Sound Recording Industries - 4.64% DWA DreamWorks Animation SKG, Inc. - Class A*^ Motor Vehicle and Parts Dealers - 0.39% PAG Penske Automotive Group, Inc. Oil and Gas - 6.87% TPL Texas Pacific Land Trust Oil and Gas Extraction - 0.24% BLMC Biloxi Marsh Lands Corporation WPX WPX Energy Inc.* Other Exchanges - 0.51% CBOE CBOE Holdings Inc. URB/A CN Urbana Corporation - Class A Performing Arts, Spectator Sports, and Related Industries - 3.35% LYV Live Nation Entertainment, Inc.* Petroleum and Coal Products Manufacturing - 1.09% CVI CVR Energy, Inc.^ Publishing Industries (except Internet) - 0.28% PRIS Promotora de Informaciones S.A. - ADR*^ PRIS/B US Promotora de Informaciones S.A. - Class B - ADR* VALU Value Line, Inc.^ Real Estate - 5.99% DRM CN Dream Unlimited Corp. - Class A* Rental and Leasing Services - 0.01% CDCO Comdisco Holding Company, Inc.*^ Restaurants - 6.28% WEN The Wendy's Company^ Satellite Telecommunications - 0.51% LORL Loral Space & Communications Inc.* VSAT ViaSat, Inc.*^ Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.00% RHJI BB RHJ International* Security System Services - 2.01% ASCMA Ascent Capital Group LLC - Class A* Telecommunications - 0.02% CIBY CIBL, Inc.* 18 ICTG ICTC Group Inc.* LICT Lynch Interactive Corporation* 16 Transportation Equipment Manufacturing - 4.49% ARII American Railcar Industries, Inc.^ FDML Federal-Mogul Corporation* TOTAL COMMON STOCKS (cost $307,792,912) RIGHTS - 0.09% Rental and Leasing Services - 0.09% CDCOR Comdisco Holding Company, Inc.*# TOTAL RIGHTS (cost $1,296,169) SHORT-TERM INVESTMENTS - 6.41% Principal Amount Commercial Paper - 4.76% U.S. Bank N.A., 0.02%, 04/01/2014 Money Market Funds - 1.65% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $26,938,341) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 13.22% Money Market Funds - 13.22% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.18%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $55,587,552) TOTAL INVESTMENTS - 113.01% (cost $391,614,974)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at March 31, 2014.Total loaned securities had a market value of $53,792,820 at March 31, 2014. # - Contingent value right (contingent upon profitability of company). b - The rate quoted is the annualized seven-day yield as of March 31, 2014. ADR - American Depository Receipt. REIT - Real Estate Investment Trust. (a) The cost basis of investments for federal tax purposes at March 31, 2014 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Market Opportunities Portfolio Portfolio of Investments - March 31, 2014 (Unaudited) Identifier COMMON STOCKS - 86.72% Shares Value Asset Management - 23.59% APO Apollo Global Management LLC - Class A $ BX The Blackstone Group LP BAM Brookfield Asset Management Inc. - Class A^ CG The Carlyle Group LP DDEJF Dundee Corporation - Class A* FII Federated Investors, Inc. - Class B JZCP LN JZ Capital Partners Ltd. OAK Oaktree Capital Group LLC OZM Och-Ziff Capital Management Group - Class A ONEXF Onex Corporation SII CN Sprott, Inc. 806 HK Value Partners Group Limited WPSL W.P. Stewart & Co., Ltd.*+ - WETF WisdomTree Investments, Inc.*^ Beverage and Tobacco Product Manufacturing - 0.07% CWGL Crimson Wine Group Ltd.* Construction of Buildings - 0.51% BRP Brookfield Residential Properties Inc.*^ Credit Intermediation and Related Activities - 0.34% BBCN BBCN Bancorp, Inc. 10 EWBC East West Bancorp, Inc. IFT Imperial Holdings, Inc.* Data Processor - 4.00% MA MasterCard, Inc. - Class A V Visa, Inc. - Class A^ E-Commerce - 0.98% LINTA Liberty Interactive Corporation - Class A* Electronics and Appliance Stores - 0.02% SHOS Sears Hometown and Outlet Stores Inc.*^ European Exchanges - 0.66% DB1 GR Deutsche Boerse AG Gaming - 3.19% LVS Las Vegas Sands Corp. TPCA Tropicana Entertainment Inc.* General Merchandise Stores - 0.49% SEARF Sears Canada Inc.^ SHLD Sears Holdings Corporation*^ Global Exchanges - 3.32% EXAE GA Hellenic Exchanges S.A. Holding Clearing Settlement and Registry JSE SJ JSE Limited LSE LN London Stock Exchange Group plc SGX SP Singapore Exchange Limited Holding Company - 15.50% IEP Icahn Enterprises LP^ LUK Leucadia National Corporation LVNTA Liberty Ventures - Series A* PVF CN Partners Value Fund Inc.* Insurance Carriers and Related Activities - 1.41% AFSI AmTrust Financial Services, Inc.^ GLRE Greenlight Capital Re, Ltd. - Class A* MKL Markel Corporation* WTM White Mountains Insurance Group Ltd. Lessors of Nonresidential Buildings (except Miniwarehouses) - 6.43% HHC The Howard Hughes Corporation* RSE Rouse Properties, Inc.^ Mining (except Oil and Gas) - 0.27% FNV Franco-Nevada Corporation Non-Store Retailers - 2.58% BID Sotheby's^ Oil and Gas - 5.82% TPL Texas Pacific Land Trust^ Other Exchanges - 8.65% CBOE CBOE Holdings Inc. FTIS LI Financial Technologies (India) Ltd. - GDR NZX NZ NZX Ltd. URB/A CN Urbana Corporation - Class A Real Estate - 4.05% DRM CN Dream Unlimited Corp. - Class A* Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 4.47% CME CME Group, Inc. ICE IntercontinentalExchange Group, Inc. OTCM OTC Markets Group Inc. - Class A Support Activities for Water Transportation - 0.01% CKI CN Clarke Inc. Transportation Equipment Manufacturing - 0.01% ARII American Railcar Industries, Inc.^ U.S. Equity Exchanges - 0.35% NDAQ The NASDAQ OMX Group, Inc. TOTAL COMMON STOCKS (cost $40,359,343) MUTUAL FUNDS - 0.06% Funds, Trusts, and Other Financial Vehicles - 0.06% PFN PIMCO Income Strategy Fund II SPE Special Opportunities Fund Inc. TRF Templeton Russia and East European Fund, Inc. TOTAL MUTUAL FUNDS (cost $41,435) SHORT-TERM INVESTMENTS - 8.91% Principal Amount Commercial Paper - 4.58% U.S. Bank N.A., 0.02%, 04/01/2014 $ Money Market Funds - 4.33% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $6,025,000) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 18.33% Money Market Funds - 18.33% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.18%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $12,390,483) TOTAL INVESTMENTS - 114.02% (cost $58,816,261)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at March 31, 2014.Total loaned securities had a market value of $12,332,531 at March 31, 2014. + - Security is considered illiquid and was fair valued. The aggregate value of such securities is $0 or 0.00% of net assets. b - The rate quoted is the annualized seven-day yield as of March 31, 2014. GDR - Global Depository Receipt. (a) The cost basis of investments for federal tax purposes at March 31, 2014 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Alternative Income Portfolio Portfolio of Investments - March 31, 2014 (Unaudited) Principal Identifier CORPORATE BONDS - 62.96% Amount Value Beverage and Tobacco Product Manufacturing - 3.25% 02209SAK9 Altria Group, Inc. 4.125%, 09/11/2015 $ $ 03523TBL1 Anheuser-Busch InBev Worldwide Inc. 1.500%, 07/14/2014 191216AP5 The Coca-Cola Company 1.500%, 11/15/2015 26138EAM1 Dr. Pepper Snapple Group, Inc. 2.900%, 01/15/2016 713448CL0 PepsiCo, Inc. 0.950%, 02/22/2017 761713AV8 Reynolds American, Inc. 1.050%, 10/30/2015 Broadcasting (except Internet) - 0.72% 63946BAB6 NBCUniversal Media, LLC 3.650%, 04/30/2015 25468PCU8 The Walt Disney Company 0.450%, 12/01/2015 Chemical Manufacturing - 2.82% Colgate-Palmolive Company 19416QDQ0 1.375%, 11/01/2015 19416QDX5 1.300%, 01/15/2017 260543CD3 The Dow Chemical Company 2.500%, 02/15/2016 Ecolab Inc. 278865AJ9 2.375%, 12/08/2014 278865AN0 1.000%, 08/09/2015 Computer and Electronic Product Manufacturing - 5.75% 111320AD9 Broadcom Corporation 2.375%, 11/01/2015 22303QAK6 Covidien International Finance SA 2.800%, 06/15/2015 428236BC6 Hewlett-Packard Co. 2.125%, 09/13/2015 459200HD6 IBM Corp. 0.750%, 05/11/2015 458140AH3 Intel Corp. 1.950%, 10/01/2016 Medtronic, Inc. 585055AR7 3.000%, 03/15/2015 585055BB1 0.875%, 02/27/2017 882508AR5 Texas Instruments Inc. 2.375%, 05/16/2016 883556AS1 Thermo Fisher Scientific, Inc. 3.200%, 05/01/2015 902133AL1 Tyco Electronics Group SA 1.600%, 02/03/2015 Consumer Staples - 0.71% 742718ED7 The Procter & Gamble Company 0.750%, 11/04/2016 Credit Intermediation and Related Activities - 12.48 025815AA9 American Express Centurion 0.875%, 11/13/2015 0258M0CZ0 American Express Credit Corporation 5.125%, 08/25/2014 06051GES4 Bank of America Corporation 1.250%, 01/11/2016 06406HCD9 The Bank of New York Mellon Corporation 0.700%, 10/23/2015 064159BV7 Bank of Nova Scotia 0.950%, 03/15/2016 07330NAC9 Branch Banking & Trust Company Global Bank 1.450%, 10/03/2016 140420NG1 Capital One Bank (USA), NA 1.200%, 02/13/2017 14040HAS4 Capital One Financial Corporation 7.375%, 05/23/2014 Caterpillar Financiall Services Corporation 14912L5B3 1.050%, 03/26/2015 14912L4S7 2.650%, 04/01/2016 31677QAX7 Fifth Third Bank 0.900%, 02/26/2016 General Electric Capital Corp. 36966RS98 5.450%, 06/15/2014 36962G6M1 1.000%, 12/11/2015 41283LAC9 Harley-Davidson Financial Services Inc. 1.150%, 09/15/2015, Acquired 01/08/2014 at $200,836■ 24422ERQ4 John Deere Capital Corporation 0.875%, 04/17/2015 49327M2J2 Key Bank NA 1.100%, 11/25/2016 69371RK62 PACCAR Financial Corporation 1.050%, 06/05/2015^ 69349LAN8 PNC Bank NA 1.300%, 10/03/2016 88166CAA6 Teva Pharmaceuticals Finance 3.000%, 06/15/2015 92976GAB7 Wachovia Bank NA 4.800%, 11/01/2014 94974BFL9 Wells Fargo & Company 1.250%, 07/20/2016 Digital Security - 0.55% 871503AG3 Symantec Corp. 2.750%, 09/15/2015 Diversified Financial Services - 0.71% 46623EJR1 JPMorgan Chase & Co. 1.100%, 10/15/2015 E-Commerce - 1.21% 023135AK2 Amazon.com, Inc. 0.650%, 11/27/2015 278642AD5 eBay, Inc. 0.700%, 07/15/2015 Electrical Equipment, Appliance, and Component Manufacturing - 0.35% 963320AP1 Whirlpool Corporation 1.350%, 03/01/2017 Fabricated Metal Product Manufacturing - 0.73% 235851AL6 Danaher Corporation 2.300%, 06/23/2016 Food Manufacturing - 4.52% 120568AM2 Bunge Limited Finance Corporation 5.350%, 04/15/2014 205887BH4 ConAgra Foods, Inc. 1.350%, 09/10/2015 370334BN3 General Mills, Inc. 0.875%, 01/29/2016 423074AL7 HJ Heinz Co. 2.000%, 09/12/2016 Kellogg Company 487836BG2 1.125%, 05/15/2015 487836BF4 1.875%, 11/17/2016 50076QAK2 Kraft Foods Group Inc. 1.625%, 06/04/2015 982526AR6 William Wrigley Jr. Company 1.400%, 10/21/2016, Acquired 10/28/2013 at $201,241■ Food Services and Drinking Places - 0.71% 855244AE9 Starbucks Corporation 0.875%, 12/05/2016 Funds, Trusts, and Other Financial Vehicles — 0.53% 65339KAC4 NextEra Energy Capital Holding Inc. 1.611%, 06/01/2014 General Merchandise Stores - 1.51% 22160KAD7 Costco Wholesale Corporation 0.650%, 12/07/2015 Wal-Mart Stores, Inc. 931142CX9 1.500%, 10/25/2015 931142DE0 0.600%, 04/11/2016 Health and Personal Care Stores - 1.79% CVS Caremark Corporation 126650BT6 3.250%, 05/18/2015 126650CA6 1.200%, 12/05/2016 931422AG4 Walgreen Company 1.000%, 03/13/2015 Holding Company - 0.89% 084664BX8 Berkshire Hathaway Finance Corp. 0.950%, 08/15/2016 Insurance Carriers and Related Activities - 1.79% 74432QAE5 Prudential Financial, Inc. 5.100%, 09/20/2014 91324PBX9 UnitedHealth Group Inc. 0.850%, 10/15/2015 94973VAZ0 WellPoint, Inc. 1.250%, 09/10/2015 Machinery Manufacturing - 1.06% 452308AS8 Illinois Tool Works, Inc. 0.900%, 02/25/2017 Media - 0.90% 25470DAB5 Discovery Communications 3.700%, 06/01/2015 92553PAK8 Viacom Inc. 1.250%, 02/27/2015 Merchant Wholesalers, Nondurable Goods - 1.63% Express Scripts Holding Company 30219GAB4 2.100%, 02/12/2015 302182AF7 3.125%, 05/15/2016 581557AY1 McKesson Corp. 0.950%, 12/04/2015 Mining (except Oil and Gas) - 1.43% 35671DAV7 Freeport-McMoRan Copper & Gold Inc. 1.400%, 02/13/2015 76720AAA4 Rio Tinto Financial USA plc 1.125%, 03/20/2015 Miscellaneous Manufacturing - 2.94% 88579YAD3 3M Co. 1.375%, 09/29/2016 071813BH1 Baxter International Inc. 0.950%, 06/01/2016 067383AB5 CR Bard, Inc. 2.875%, 01/15/2016 418056AR8 Hasbro, Inc. 6.125%, 05/15/2014 863667AC5 Stryker Corporation 2.000%, 09/30/2016 Motor Vehicle and Parts Dealers - 0.89% 053332AQ5 AutoZone, Inc. 1.300%, 01/13/2017 Oil and Gas Extraction - 1.53% 136385AQ4 Canadian Natural Resources Ltd. 1.450%, 11/14/2014 25179MAS2 Devon Energy Corporation 1.200%, 12/15/2016 565849AJ5 Marathon Oil Corporation 0.900%, 11/01/2015 Other Information Services - 0.81% 38259PAC6 Google Inc. 2.125%, 05/19/2016 Pharmaceutical and Biotechnology - 2.84% 031162AJ9 Amgen Inc. 4.850%, 11/18/2014 377372AG2 GlaxoSmithKline Capital Inc. 0.700%, 03/18/2016^ 478160BF0 Johnson & Johnson 0.700%, 11/28/2016 53217VAD1 Life Technologies Corporation 3.500%, 01/15/2016 Pipeline Transportation - 0.37% 96950FAB0 Williams Partners LP 3.800%, 02/15/2015 Publishing Industries (except Internet) - 0.35% 884903BL8 Thomson Reuters Corporation 0.875%, 05/23/2016 Satellite Telecommunications - 0.56% 25459HAY1 DIRECTV Holdings, LLC 3.500%, 03/01/2016 Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.54% 472319AD4 Jefferies Group LLC 5.875%, 06/08/2014 Software - 0.36% 00724FAA9 Adobe Systems, Inc. 3.250%, 02/01/2015 Support Activities for Mining - 0.91% 806854AA3 Schlumberger Investment SA 1.950%, 09/14/2016, Acquired 01/10/2014 at $256,172■ Telecommunications - 1.42% 00206RBL5 AT&T, Inc. 0.800%, 12/01/2015^ 92343VBH6 Verizon Communications Inc. 0.700%, 11/02/2015 Transportation Equipment Manufacturing - 1.76% 89233P6J0 Toyota Motor Credit Corp. 0.875%, 07/17/2015 B84TD43 VW Credit, Inc. 1.875%, 10/13/2016 Utilities - 1.27% 693304AN7 PECO Energy Company 5.000%, 10/01/2014 843646AF7 Southern Power Company 4.875%, 07/15/2015 98389BAP5 Xcel Energy, Inc. 0.750%, 05/09/2016 Waste Management and Remediation Services - 0.37% 94106LAT6 Waste Management, Inc. 6.375%, 03/11/2015 TOTAL CORPORATE BONDS (cost $17,739,124) U.S. GOVERNMENT AGENCY ISSUES - 4.39%1 U.S. Government Agency Issues - 4.39% 3133ED4A7 Federal Farm Credit Bank 0.375%, 10/07/2015 Federal Home Loan Banks 313371ZY5 1.875%, 12/11/2015 313375RN9 1.000%, 03/11/2016 3137EADQ9 Federal Home Loan Mortgage Corporation 0.500%, 05/13/2016 31398A4K5 Federal National Mortgage Association 1.875%, 10/15/2015 TOTAL U.S. GOVERNMENT AGENCY ISSUES (cost $1,237,376) U.S. TREASURY OBLIGATIONS - 5.67% U.S. Treasury Notes - 5.67% U.S. Treasury Notes 912828TK6 0.250%, 08/15/2015 912828UW8 0.250%, 04/15/2016 912828VL1 0.625%, 07/15/2016 912828WA4 0.625%, 10/15/2016^ 912828B74 0.625%, 02/15/2017^ TOTAL U.S. TREASURY OBLIGATIONS (cost $1,596,525) EXCHANGE TRADED FUNDS - 18.15% Shares Funds, Trusts, and Other Financial Vehicles - 18.15% CSJ iShares 1-3 Year Credit Bond ETF^ MINT PIMCO Enhanced Short Maturity ETF SCPB SPDR Barclays Short Term Corporate Bond ETF# VCSH Vanguard Short-Term Corporate Bond ETF TOTAL EXCHANGE TRADED FUNDS (cost $5,116,716) PURCHASED PUT OPTIONS - 0.08% Contracts Credit Intermediation and Related Activities - 0.08% iPath S&P hort-Term Futures ETN* VXX150117P00025000 Expiration: January 2015, Exercise Price: $25.00 20 VXX160115P00020000 Expiration: January 2016, Exercise Price: $20.00 20 VXX160115P00025000 Expiration: January 2016, Exercise Price: $25.00 30 TOTAL PURCHASED PUT OPTIONS (cost $29,951) SHORT-TERM INVESTMENTS - 4.49% Principal Amount Commercial Paper - 4.26% U.S. Bank N.A., 0.02%, 04/01/2014 $ Money Market Funds - 0.23% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $1,264,632) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 9.15% Money Market Funds - 9.15% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.18%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $2,578,785) TOTAL INVESTMENTS - 104.89% (cost $29,563,109)(a) $ Percentages are stated as a percent of net assets. ■ - Restricted security restricted to institutional investors (144a securities); the percentage of net assets comprised of 144a securities was 2.33%. ^ - This security or a portion of this security was out on loan at March 31, 2014.Total loaned securities had a market value of $2,519,905 at March 31, 2014. 1 - The obligations of certain U.S. Government-Sponsored entities are neither issued nor guaranteed by the United States Treasury. # - All or a portion of the shares have been committed as collateral for written option contracts. * - Non-income producing security. b - The rate quoted is the annualized seven-day yield as of March 31, 2014. ETF - Exchange Traded Fund. (a) The cost basis of investments for federal tax purposes at March 31, 2014 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ ) @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Alternative Income Portfolio Portfolio of Options Written - March 31, 2014 (Unaudited) Identifier PUT OPTIONS WRITTEN Contracts* Value Accommodation Carnival Corporation CCL140419P00030000 Expiration: April 2014, Exercise Price: $30.00 12 $ 30 CCL150117P00024500 Expiration: January 2015, Exercise Price: $24.50 33 CCL150117P00029500 Expiration: January 2015, Exercise Price: $29.50 9 CCL160115P00028000 Expiration: January 2016, Exercise Price: $28.00 12 Marriott International Inc. - Class A MAR140419P00035000 Expiration: April 2014, Exercise Price: $35.00 2 5 MAR160115P00030000 Expiration: January 2016, Exercise Price: $30.00 2 MAR160115P00033000 Expiration: January 2016, Exercise Price: $33.00 35 MAR160115P00035000 Expiration: January 2016, Exercise Price: $35.00 8 Starwood Hotels & Resorts Worldwide, Inc. HOT150117P00054350 Expiration: January 2015, Exercise Price: $54.35 1 73 HOT160115P00054350 Expiration: January 2016, Exercise Price: $54.35 3 HOT160115P00056850 Expiration: January 2016, Exercise Price: $56.85 10 Administrative and Support Services Accenture plc - Class A ACN140517P00055000 Expiration: May 2014, Exercise Price: $55.00 4 10 ACN150117P00065000 Expiration: January 2015, Exercise Price: $65.00 5 ACN160115P00060000 Expiration: January 2016, Exercise Price: $60.00 7 Expedia, Inc. EXPE150117P00044480 Expiration: January 2015, Exercise Price: $44.48 4 EXPE150117P00054480 Expiration: January 2015, Exercise Price: $54.48 3 EXPE150117P00059480 Expiration: January 2015, Exercise Price: $59.48 12 EXPE160115P00040000 Expiration: January 2016, Exercise Price: $40.00 3 EXPE160115P00050000 Expiration: January 2016, Exercise Price: $50.00 8 Ambulatory Health Care Services DaVita HealthCare Partners Inc. DVA160115P00050000 Expiration: January 2016, Exercise Price: $50.00 11 DVA160115P00055000 Expiration: January 2016, Exercise Price: $55.00 1 Apparel Manufacturing L Brands, Inc. LB150117P00039000 Expiration: January 2015, Exercise Price: $39.00 11 LB150117P00043000 Expiration: January 2015, Exercise Price: $43.00 9 LB150117P00046000 Expiration: January 2015, Exercise Price: $46.00 5 LB160115P00039000 Expiration: January 2016, Exercise Price: $39.00 8 Asset Management BlackRock, Inc. BLK160115P00210000 Expiration: January 2016, Exercise Price: $210.00 8 BLK160115P00220000 Expiration: January 2016, Exercise Price: $220.00 1 BLK160115P00230000 Expiration: January 2016, Exercise Price: $230.00 4 The Blackstone Group LP BX140621P00020000 Expiration: June 2014, Exercise Price: $20.00 10 35 BX150117P00017000 Expiration: January 2015, Exercise Price: $17.00 40 BX150117P00022000 Expiration: January 2015, Exercise Price: $22.00 12 BX160115P00023000 Expiration: January 2016, Exercise Price: $23.00 29 Franklin Resources, Inc. BEN140419P00035000 Expiration: April 2014, Exercise Price: $35.00 22 55 BEN150117P00040000 Expiration: January 2015, Exercise Price: $40.00 1 85 BEN160115P00040000 Expiration: January 2016, Exercise Price: $40.00 34 KKR & Co. LP KKR150117P00013000 Expiration: January 2015, Exercise Price: $13.00 50 KKR160115P00015000 Expiration: January 2016, Exercise Price: $15.00 16 Beverage and Tobacco Product Manufacturing The Coca-Cola Company KO140517P00032000 Expiration: May 2014, Exercise Price: $32.00 6 18 KO150117P00030000 Expiration: January 2015, Exercise Price: $30.00 18 KO150117P00032500 Expiration: January 2015, Exercise Price: $32.50 5 KO150117P00035000 Expiration: January 2015, Exercise Price: $35.00 8 KO160115P00033000 Expiration: January 2016, Exercise Price: $33.00 7 Constellation Brands, Inc. - Class A STZ140419P00042500 Expiration: April 2014, Exercise Price: $42.50 5 38 STZ140419P00045000 Expiration: April 2014, Exercise Price: $45.00 5 37 STZ150117P00042500 Expiration: January 2015, Exercise Price: $42.50 8 STZ150117P00055000 Expiration: January 2015, Exercise Price: $55.00 2 STZ160115P00045000 Expiration: January 2016, Exercise Price: $45.00 9 STZ160115P00052500 Expiration: January 2016, Exercise Price: $52.50 3 STZ160115P00057500 Expiration: January 2016, Exercise Price: $57.50 3 STZ160115P00060000 Expiration: January 2016, Exercise Price: $60.00 2 STZ160115P00062500 Expiration: January 2016, Exercise Price: $62.50 1 Lorillard, Inc. LO140621P00040000 Expiration: June 2014, Exercise Price: $40.00 2 58 LO150117P00036670 Expiration: January 2015, Exercise Price: $36.67 28 LO160115P00037500 Expiration: January 2016, Exercise Price: $37.50 11 Molson Coors Brewing Company - Class B TAP140419P00040000 Expiration: April 2014, Exercise Price: $40.00 13 33 TAP150117P00045000 Expiration: January 2015, Exercise Price: $45.00 22 TAP160115P00037500 Expiration: January 2016, Exercise Price: $37.50 2 TAP160115P00040000 Expiration: January 2016, Exercise Price: $40.00 12 TAP160115P00042500 Expiration: January 2016, Exercise Price: $42.50 4 Philip Morris International, Inc. PM150117P00075000 Expiration: January 2015, Exercise Price: $75.00 5 Broadcasting (except Internet) CBS Corporation - Class B CBS140621P00045000 Expiration: June 2014, Exercise Price: $45.00 20 CBS150117P00037000 Expiration: January 2015, Exercise Price: $37.00 12 CBS150117P00040000 Expiration: January 2015, Exercise Price: $40.00 4 CBS150117P00042000 Expiration: January 2015, Exercise Price: $42.00 2 CBS150117P00045000 Expiration: January 2015, Exercise Price: $45.00 6 CBS150117P00047000 Expiration: January 2015, Exercise Price: $47.00 2 Comcast Corporation - Class A CMCSA 140419P00031000 Expiration: April 2014, Exercise Price: $31.00 5 5 CMCSA 150117P00037000 Expiration: January 2015, Exercise Price: $37.00 15 CMCSA 150117P00040000 Expiration: January 2015, Exercise Price: $40.00 6 CMCSA 160115P00035000 Expiration: January 2016, Exercise Price: $35.00 6 CMCSA 160115P00038000 Expiration: January 2016, Exercise Price: $38.00 6 CMCSA 160115P00040000 Expiration: January 2016, Exercise Price: $40.00 8 Twenty-First Century Fox, Inc. - Class A FOXA140419P00024000 Expiration: April 2014, Exercise Price: $24.00 8 20 FOXA150117P00025000 Expiration: January 2015, Exercise Price: $25.00 28 FOXA150117P00027000 Expiration: January 2015, Exercise Price: $27.00 15 FOXA160115P00023000 Expiration: January 2016, Exercise Price: $23.00 8 FOXA160115P00025000 Expiration: January 2016, Exercise Price: $25.00 17 The Walt Disney Company DIS140419P00052500 Expiration: April 2014, Exercise Price: $52.50 7 3 DIS160115P00050000 Expiration: January 2016, Exercise Price: $50.00 8 DIS160115P00055000 Expiration: January 2016, Exercise Price: $55.00 15 Building Equipment Contractors Honeywell International Inc. HON150117P00065000 Expiration: January 2015, Exercise Price: $65.00 1 75 HON160115P00065000 Expiration: January 2016, Exercise Price: $65.00 7 HON160115P00070000 Expiration: January 2016, Exercise Price: $70.00 1 Building Material and Garden Equipment and Supplies Dealers Fastenal Company FAST150117P00032500 Expiration: January 2015, Exercise Price: $32.50 31 FAST150117P00034500 Expiration: January 2015, Exercise Price: $34.50 13 FAST150117P00037500 Expiration: January 2015, Exercise Price: $37.50 7 FAST160115P00033000 Expiration: January 2016, Exercise Price: $33.00 15 The Home Depot, Inc. HD140517P00055000 Expiration: May 2014, Exercise Price: $55.00 1 1 HD150117P00060000 Expiration: January 2015, Exercise Price: $60.00 1 88 HD150117P00065000 Expiration: January 2015, Exercise Price: $65.00 10 Lowe's Companies, Inc. LOW150117P00035000 Expiration: January 2015, Exercise Price: $35.00 10 LOW150117P00037000 Expiration: January 2015, Exercise Price: $37.00 9 LOW150117P00040000 Expiration: January 2015, Exercise Price: $40.00 5 LOW160115P00035000 Expiration: January 2016, Exercise Price: $35.00 25 The Sherwin-Williams Company SHW140621P00140000 Expiration: June 2014, Exercise Price: $140.00 1 23 SHW150117P00130000 Expiration: January 2015, Exercise Price: $130.00 4 SHW150117P00135000 Expiration: January 2015, Exercise Price: $135.00 4 SHW150117P00150000 Expiration: January 2015, Exercise Price: $150.00 2 SHW160115P00140000 Expiration: January 2016, Exercise Price: $140.00 1 Chemical Manufacturing Celgene Corporation CELG150117P00100000 Expiration: January 2015, Exercise Price: $100.00 6 CELG150117P00110000 Expiration: January 2015, Exercise Price: $110.00 2 CELG150117P00115000 Expiration: January 2015, Exercise Price: $115.00 5 CELG150117P00120000 Expiration: January 2015, Exercise Price: $120.00 1 CELG160115P00100000 Expiration: January 2016, Exercise Price: $100.00 2 CELG160115P00110000 Expiration: January 2016, Exercise Price: $110.00 6 CELG160115P00120000 Expiration: January 2016, Exercise Price: $120.00 2 CF Industries Holdings, Inc. CF150117P00170000 Expiration: January 2015, Exercise Price: $170.00 1 CF160115P00180000 Expiration: January 2016, Exercise Price: $180.00 2 The Dow Chemical Company DOW140621P00030000 Expiration: June 2014, Exercise Price: $30.00 3 11 DOW150117P00027000 Expiration: January 2015, Exercise Price: $27.00 12 DOW150117P00030000 Expiration: January 2015, Exercise Price: $30.00 1 33 DOW150117P00032000 Expiration: January 2015, Exercise Price: $32.00 12 DOW160115P00028000 Expiration: January 2016, Exercise Price: $28.00 8 DOW160115P00030000 Expiration: January 2016, Exercise Price: $30.00 20 DOW160115P00033000 Expiration: January 2016, Exercise Price: $33.00 3 DOW160115P00035000 Expiration: January 2016, Exercise Price: $35.00 2 DOW160115P00037000 Expiration: January 2016, Exercise Price: $37.00 17 E.I. du Pont de Nemours and Company DD140419P00042500 Expiration: April 2014, Exercise Price: $42.50 1 1 DD150117P00045000 Expiration: January 2015, Exercise Price: $45.00 10 DD160115P00045000 Expiration: January 2016, Exercise Price: $45.00 18 Eastman Chemical Company EMN150117P00055000 Expiration: January 2015, Exercise Price: $55.00 3 EMN150117P00057500 Expiration: January 2015, Exercise Price: $57.50 10 EMN160115P00055000 Expiration: January 2016, Exercise Price: $55.00 1 EMN160115P00060000 Expiration: January 2016, Exercise Price: $60.00 10 LyondellBasell Industries NV - Class A LYB150117P00057250 Expiration: January 2015, Exercise Price: $57.25 3 LYB160115P00060000 Expiration: January 2016, Exercise Price: $60.00 2 Monsanto Company MON150117P00075000 Expiration: January 2015, Exercise Price: $75.00 10 MON150117P00082500 Expiration: January 2015, Exercise Price: $82.50 5 MON160115P00075000 Expiration: January 2016, Exercise Price: $75.00 2 MON160115P00080000 Expiration: January 2016, Exercise Price: $80.00 4 MON160115P00085000 Expiration: January 2016, Exercise Price: $85.00 5 The Mosaic Company MOS140621P00035000 Expiration: June 2014, Exercise Price: $35.00 2 6 MOS150117P00032500 Expiration: January 2015, Exercise Price: $32.50 3 75 MOS150117P00035000 Expiration: January 2015, Exercise Price: $35.00 34 MOS160115P00035000 Expiration: January 2016, Exercise Price: $35.00 15 Mylan Inc. MYL150117P00035000 Expiration: January 2015, Exercise Price: $35.00 16 OPKO Health, Inc. OPK150117P00003000 Expiration: January 2015, Exercise Price: $3.00 66 OPK160115P00003000 Expiration: January 2016, Exercise Price: $3.00 66 Teva Pharmaceutical Industries Ltd. - ADR TEVA150117P00032500 Expiration: January 2015, Exercise Price: $32.50 21 TEVA160115P00030000 Expiration: January 2016, Exercise Price: $30.00 35 TEVA160115P00032500 Expiration: January 2016, Exercise Price: $32.50 6 Westlake Chemical Corporation WLK140419P00037500 Expiration: April 2014, Exercise Price: $37.50 10 WLK140419P00040000 Expiration: April 2014, Exercise Price: $40.00 4 50 Clothing and Clothing Accessories Stores The Estee Lauder Companies Inc. - Class A EL160115P00050000 Expiration: January 2016, Exercise Price: $50.00 2 The Gap, Inc. GPS140621P00028000 Expiration: June 2014, Exercise Price: $28.00 3 12 GPS140621P00029000 Expiration: June 2014, Exercise Price: $29.00 9 49 GPS150117P00028000 Expiration: January 2015, Exercise Price: $28.00 9 GPS150117P00030000 Expiration: January 2015, Exercise Price: $30.00 5 GPS160115P00028000 Expiration: January 2016, Exercise Price: $28.00 9 GPS160115P00030000 Expiration: January 2016, Exercise Price: $30.00 17 Nordstrom, Inc. JWN150117P00045000 Expiration: January 2015, Exercise Price: $45.00 16 JWN160115P00045000 Expiration: January 2016, Exercise Price: $45.00 4 Tiffany & Co. TIF150117P00060000 Expiration: January 2015, Exercise Price: $60.00 4 TIF160115P00055000 Expiration: January 2016, Exercise Price: $55.00 11 TIF160115P00067500 Expiration: January 2016, Exercise Price: $67.50 7 Computer and Electronic Product Manufacturing Agilent Technologies, Inc. A150117P00035000 Expiration: January 2015, Exercise Price: $35.00 19 A150117P00040000 Expiration: January 2015, Exercise Price: $40.00 5 A150117P00042000 Expiration: January 2015, Exercise Price: $42.00 18 A160115P00035000 Expiration: January 2016, Exercise Price: $35.00 1 A160115P00040000 Expiration: January 2016, Exercise Price: $40.00 17 A160115P00045000 Expiration: January 2016, Exercise Price: $45.00 2 Altera Corporation ALTR150117P00023000 Expiration: January 2015, Exercise Price: $23.00 20 Apple, Inc. AAPL7 140419P00400000 Expiration: April 2014, Exercise Price: $400.00e 10 84 AAPL140719P00400000 Expiration: July 2014, Exercise Price: $400.00 1 65 AAPL160115P00410000 Expiration: January 2016, Exercise Price: $410.00 3 Broadcom Corporation - Class A BRCM150117P00023000 Expiration: January 2015, Exercise Price: $23.00 20 BRCM160115P00023000 Expiration: January 2016, Exercise Price: $23.00 8 Cisco Systems, Inc. CSCO140419P00018000 Expiration: April 2014, Exercise Price: $18.00 8 4 CSCO140419P00019000 Expiration: April 2014, Exercise Price: $19.00 10 15 CSCO140719P00018000 Expiration: July 2014, Exercise Price: $18.00 29 CSCO150117P00015000 Expiration: January 2015, Exercise Price: $15.00 20 CSCO150117P00017000 Expiration: January 2015, Exercise Price: $17.00 4 CSCO160115P00015000 Expiration: January 2016, Exercise Price: $15.00 10 EMC Corporation EMC140419P00022000 Expiration: April 2014, Exercise Price: $22.00 6 6 EMC150117P00018000 Expiration: January 2015, Exercise Price: $18.00 27 Hologic, Inc. HOLX160115P00015000 Expiration: January 2016, Exercise Price: $15.00 61 International Business Machines Corporation IBM140621P00150000 Expiration: June 2014, Exercise Price: $150.00 2 42 IBM140621P00155000 Expiration: June 2014, Exercise Price: $155.00 1 30 IBM150117P00160000 Expiration: January 2015, Exercise Price: $160.00 5 IBM160115P00130000 Expiration: January 2016, Exercise Price: $130.00 1 IBM160115P00140000 Expiration: January 2016, Exercise Price: $140.00 2 QUALCOMM Inc. QCOM140419P00055000 Expiration: April 2014, Exercise Price: $55.00 7 11 QCOM150117P00050000 Expiration: January 2015, Exercise Price: $50.00 2 61 QCOM150117P00055000 Expiration: January 2015, Exercise Price: $55.00 1 52 QCOM160115P00050000 Expiration: January 2016, Exercise Price: $50.00 15 QCOM160115P00055000 Expiration: January 2016, Exercise Price: $55.00 6 Sony Corporation SNE140419P00015000 Expiration: April 2014, Exercise Price: $15.00 32 80 SNE150117P00012000 Expiration: January 2015, Exercise Price: $12.00 14 SNE150117P00015000 Expiration: January 2015, Exercise Price: $15.00 26 SNE160115P00013000 Expiration: January 2016, Exercise Price: $13.00 7 St. Jude Medical, Inc. STJ150117P00040000 Expiration: January 2015, Exercise Price: $40.00 2 85 STJ160115P00040000 Expiration: January 2016, Exercise Price: $40.00 20 STJ160115P00045000 Expiration: January 2016, Exercise Price: $45.00 4 STJ160115P00050000 Expiration: January 2016, Exercise Price: $50.00 14 Texas Instruments Inc. TXN140419P00029000 Expiration: April 2014, Exercise Price: $29.00 18 27 TXN150117P00027000 Expiration: January 2015, Exercise Price: $27.00 5 78 TXN150117P00030000 Expiration: January 2015, Exercise Price: $30.00 9 TXN160115P00030000 Expiration: January 2016, Exercise Price: $30.00 2 Thermo Fisher Scientific, Inc. TMO140621P00075000 Expiration: June 2014, Exercise Price: $75.00 8 TMO150117P00075000 Expiration: January 2015, Exercise Price: $75.00 1 75 TMO160115P00080000 Expiration: January 2016, Exercise Price: $80.00 10 TMO160115P00085000 Expiration: January 2016, Exercise Price: $85.00 2 Construction of Buildings Lennar Corporation - Class A LEN140517P00024000 Expiration: May 2014, Exercise Price: $24.00 3 5 LEN140517P00025000 Expiration: May 2014, Exercise Price: $25.00 4 8 LEN140517P00027000 Expiration: May 2014, Exercise Price: $27.00 3 3 LEN150117P00023000 Expiration: January 2015, Exercise Price: $23.00 8 LEN150117P00028000 Expiration: January 2015, Exercise Price: $28.00 20 LEN150117P00030000 Expiration: January 2015, Exercise Price: $30.00 12 LEN160115P00025000 Expiration: January 2016, Exercise Price: $25.00 15 LEN160115P00028000 Expiration: January 2016, Exercise Price: $28.00 3 Consumer Staples The Procter & Gamble Company PG150117P00065000 Expiration: January 2015, Exercise Price: $65.00 8 PG160115P00060000 Expiration: January 2016, Exercise Price: $60.00 7 Couriers and Messengers FedEx Corp. FDX150117P00097500 Expiration: January 2015, Exercise Price: $97.50 3 FDX150117P00100000 Expiration: January 2015, Exercise Price: $100.00 2 FDX150117P00105000 Expiration: January 2015, Exercise Price: $105.00 3 FDX160115P00090000 Expiration: January 2016, Exercise Price: $90.00 5 FDX160115P00095000 Expiration: January 2016, Exercise Price: $95.00 4 FDX160115P00097500 Expiration: January 2016, Exercise Price: $97.50 1 FDX160115P00100000 Expiration: January 2016, Exercise Price: $100.00 7 Credit Intermediation and Related Activities American Express Company AXP140419P00060000 Expiration: April 2014, Exercise Price: $60.00 2 2 AXP150117P00055000 Expiration: January 2015, Exercise Price: $55.00 17 AXP150117P00065000 Expiration: January 2015, Exercise Price: $65.00 1 85 AXP160115P00060000 Expiration: January 2016, Exercise Price: $60.00 1 AXP160115P00065000 Expiration: January 2016, Exercise Price: $65.00 3 AXP160115P00067500 Expiration: January 2016, Exercise Price: $67.50 6 Bank of America Corporation BAC140517P00012000 Expiration: May 2014, Exercise Price: $12.00 13 7 BAC150117P00010000 Expiration: January 2015, Exercise Price: $10.00 30 BAC150117P00012000 Expiration: January 2015, Exercise Price: $12.00 32 BAC160115P00010000 Expiration: January 2016, Exercise Price: $10.00 42 BAC160115P00012000 Expiration: January 2016, Exercise Price: $12.00 The Bank of New York Mellon Corporation BK150117P00020000 Expiration: January 2015, Exercise Price: $20.00 10 BK160115P00023000 Expiration: January 2016, Exercise Price: $23.00 28 BK160115P00025000 Expiration: January 2016, Exercise Price: $25.00 16 Capital One Financial Corporation COF140621P00055000 Expiration: June 2014, Exercise Price: $55.00 1 8 COF160115P00055000 Expiration: January 2016, Exercise Price: $55.00 6 Citigroup Inc. C140621P00035000 Expiration: June 2014, Exercise Price: $35.00 2 14 C140621P00037000 Expiration: June 2014, Exercise Price: $37.00 2 18 C140621P00040000 Expiration: June 2014, Exercise Price: $40.00 10 C150117P00037000 Expiration: January 2015, Exercise Price: $37.00 6 C160115P00035000 Expiration: January 2016, Exercise Price: $35.00 17 Ocwen Financial Corporation OCN150117P00025000 Expiration: January 2015, Exercise Price: $25.00 4 OCN160115P00027500 Expiration: January 2016, Exercise Price: $27.50 20 State Street Corporation STT160115P00050000 Expiration: January 2016, Exercise Price: $50.00 2 U.S. Bancorp USB160115P00030000 Expiration: January 2016, Exercise Price: $30.00 4 USB160115P00035000 Expiration: January 2016, Exercise Price: $35.00 2 Wells Fargo & Company WFC150117P00035000 Expiration: January 2015, Exercise Price: $35.00 19 WFC160115P00035000 Expiration: January 2016, Exercise Price: $35.00 6 Data Processor MasterCard, Inc. - Class A MA150117P00055000 Expiration: January 2015, Exercise Price: $55.00 6 MA150117P00055500 Expiration: January 2015, Exercise Price: $55.50 2 MA150117P00058000 Expiration: January 2015, Exercise Price: $58.00 10 MA160115P00055000 Expiration: January 2016, Exercise Price: $55.00 10 MA160115P00058000 Expiration: January 2016, Exercise Price: $58.00 3 MA160115P00062000 Expiration: January 2016, Exercise Price: $62.00 10 Visa, Inc. - Class A V140621P00155000 Expiration: June 2014, Exercise Price: $155.00 1 25 V150117P00140000 Expiration: January 2015, Exercise Price: $140.00 2 V150117P00145000 Expiration: January 2015, Exercise Price: $145.00 4 V150117P00180000 Expiration: January 2015, Exercise Price: $180.00 3 V160115P00165000 Expiration: January 2016, Exercise Price: $165.00 2 Diversified Financial Services JPMorgan Chase & Co. JPM150117P00040000 Expiration: January 2015, Exercise Price: $40.00 8 JPM160115P00040000 Expiration: January 2016, Exercise Price: $40.00 12 JPM160115P00045000 Expiration: January 2016, Exercise Price: $45.00 9 E-Commerce Amazon.com, Inc. AMZN140419P00215000 Expiration: April 2014, Exercise Price: $215.00 1 3 AMZN150117P00255000 Expiration: January 2015, Exercise Price: $255.00 1 AMZN150117P00260000 Expiration: January 2015, Exercise Price: $260.00 1 AMZN150117P00270000 Expiration: January 2015, Exercise Price: $270.00 5 AMZN160115P00290000 Expiration: January 2016, Exercise Price: $290.00 1 eBay, Inc. EBAY140419P00040000 Expiration: April 2014, Exercise Price: $40.00 6 9 EBAY140419P00045000 Expiration: April 2014, Exercise Price: $45.00 2 2 EBAY150117P00038000 Expiration: January 2015, Exercise Price: $38.00 6 EBAY150117P00040000 Expiration: January 2015, Exercise Price: $40.00 7 EBAY160115P00035000 Expiration: January 2016, Exercise Price: $35.00 1 EBAY160115P00040000 Expiration: January 2016, Exercise Price: $40.00 26 EBAY160115P00045000 Expiration: January 2016, Exercise Price: $45.00 9 IAC/InterActiveCorp IACI140419P00035000 Expiration: April 2014, Exercise Price: $35.00 5 13 IACI140419P00040000 Expiration: April 2014, Exercise Price: $40.00 19 95 IACI140719P00050000 Expiration: July 2014, Exercise Price: $50.00 9 IACI150117P00040000 Expiration: January 2015, Exercise Price: $40.00 11 IACI150117P00045000 Expiration: January 2015, Exercise Price: $45.00 2 IACI150117P00050000 Expiration: January 2015, Exercise Price: $50.00 1 IACI150117P00055000 Expiration: January 2015, Exercise Price: $55.00 2 Liberty Interactive Corporation - Class A LINTA 150117P00017000 Expiration: January 2015, Exercise Price: $17.00 5 LINTA 150117P00020000 Expiration: January 2015, Exercise Price: $20.00 30 Electrical Equipment, Appliance, and Component Manufacturing Corning Inc. GLW150117P00012000 Expiration: January 2015, Exercise Price: $12.00 38 Emerson Electric Co. EMR150117P00045000 Expiration: January 2015, Exercise Price: $45.00 10 Whirlpool Corporation WHR150117P00100000 Expiration: January 2015, Exercise Price: $100.00 5 WHR150117P00105000 Expiration: January 2015, Exercise Price: $105.00 1 WHR160115P00090000 Expiration: January 2016, Exercise Price: $90.00 2 WHR160115P00115000 Expiration: January 2016, Exercise Price: $115.00 2 Fabricated Metal Product Manufacturing Danaher Corporation DHR150117P00050000 Expiration: January 2015, Exercise Price: $50.00 12 DHR150117P00052500 Expiration: January 2015, Exercise Price: $52.50 8 DHR160115P00055000 Expiration: January 2016, Exercise Price: $55.00 3 Food and Beverage Stores The Kroger Co. KR150117P00030000 Expiration: January 2015, Exercise Price: $30.00 12 KR160115P00025000 Expiration: January 2016, Exercise Price: $25.00 12 KR160115P00028000 Expiration: January 2016, Exercise Price: $28.00 12 KR160115P00030000 Expiration: January 2016, Exercise Price: $30.00 9 Whole Foods Market, Inc. WFM150117P00037500 Expiration: January 2015, Exercise Price: $37.50 12 Food Manufacturing Archer-Daniels-Midland Company ADM140621P00032000 Expiration: June 2014, Exercise Price: $32.00 3 17 ADM150117P00030000 Expiration: January 2015, Exercise Price: $30.00 28 ADM150117P00032000 Expiration: January 2015, Exercise Price: $32.00 1 47 ADM160115P00028000 Expiration: January 2016, Exercise Price: $28.00 3 ADM160115P00030000 Expiration: January 2016, Exercise Price: $30.00 39 Bunge Limited BG140419P00065000 Expiration: April 2014, Exercise Price: $65.00 1 3 BG150117P00060000 Expiration: January 2015, Exercise Price: $60.00 2 BG150117P00065000 Expiration: January 2015, Exercise Price: $65.00 1 BG160115P00055000 Expiration: January 2016, Exercise Price: $55.00 1 BG160115P00065000 Expiration: January 2016, Exercise Price: $65.00 10 Mead Johnson Nutrition Company MJN150117P00055000 Expiration: January 2015, Exercise Price: $55.00 4 MJN150117P00060000 Expiration: January 2015, Exercise Price: $60.00 10 MJN150117P00065000 Expiration: January 2015, Exercise Price: $65.00 1 MJN160115P00055000 Expiration: January 2016, Exercise Price: $55.00 1 Tyson Foods, Inc. - Class A TSN160115P00025000 Expiration: January 2016, Exercise Price: $25.00 8 Food Services and Drinking Places Starbucks Corporation SBUX140419P00055000 Expiration: April 2014, Exercise Price: $55.00 1 2 SBUX140419P00060000 Expiration: April 2014, Exercise Price: $60.00 4 4 SBUX150117P00050000 Expiration: January 2015, Exercise Price: $50.00 5 SBUX150117P00055000 Expiration: January 2015, Exercise Price: $55.00 12 SBUX150117P00060000 Expiration: January 2015, Exercise Price: $60.00 2 SBUX160115P00055000 Expiration: January 2016, Exercise Price: $55.00 16 SBUX160115P00060000 Expiration: January 2016, Exercise Price: $60.00 1 Yum! Brands, Inc. YUM150117P00055000 Expiration: January 2015, Exercise Price: $55.00 1 80 YUM150117P00060000 Expiration: January 2015, Exercise Price: $60.00 13 YUM160115P00050000 Expiration: January 2016, Exercise Price: $50.00 4 YUM160115P00055000 Expiration: January 2016, Exercise Price: $55.00 8 Funds, Trusts, and Other Financial Vehicles CBRE Group, Inc. - Class A CBG140920P00020000 Expiration: September 2014, Exercise Price: $20.00 5 CBG150117P00017000 Expiration: January 2015, Exercise Price: $17.00 45 CBG150117P00020000 Expiration: January 2015, Exercise Price: $20.00 41 iShares MSCI Emerging Markets ETF EEM150117P00030000 Expiration: January 2015, Exercise Price: $30.00 2 EEM160115P00028000 Expiration: January 2016, Exercise Price: $28.00 6 EEM160115P00030000 Expiration: January 2016, Exercise Price: $30.00 4 Market Vectors Gold Miners ETF GDX150117P00015000 Expiration: January 2015, Exercise Price: $15.00 8 GDX150117P00016000 Expiration: January 2015, Exercise Price: $16.00 3 GDX150117P00017000 Expiration: January 2015, Exercise Price: $17.00 8 GDX150117P00020000 Expiration: January 2015, Exercise Price: $20.00 30 GDX160115P00015000 Expiration: January 2016, Exercise Price: $15.00 21 GDX160115P00016000 Expiration: January 2016, Exercise Price: $16.00 3 Gaming Las Vegas Sands Corp. LVS150117P00047250 Expiration: January 2015, Exercise Price: $47.25 1 64 LVS150117P00050000 Expiration: January 2015, Exercise Price: $50.00 4 LVS150117P00052250 Expiration: January 2015, Exercise Price: $52.25 9 LVS150117P00055000 Expiration: January 2015, Exercise Price: $55.00 1 LVS160115P00055000 Expiration: January 2016, Exercise Price: $55.00 18 LVS160115P00060000 Expiration: January 2016, Exercise Price: $60.00 2 Wynn Resorts Limited WYNN140621P00122000 Expiration: June 2014, Exercise Price: $122.00 1 8 WYNN140621P00132000 Expiration: June 2014, Exercise Price: $132.00 2 16 WYNN150117P00122000 Expiration: January 2015, Exercise Price: $122.00 6 WYNN150117P00175000 Expiration: January 2015, Exercise Price: $175.00 1 WYNN160115P00120000 Expiration: January 2016, Exercise Price: $120.00 1 WYNN160115P00140000 Expiration: January 2016, Exercise Price: $140.00 3 WYNN160115P00147000 Expiration: January 2016, Exercise Price: $147.00 1 General Merchandise Stores Costco Wholesale Corporation COST150117P00083000 Expiration: January 2015, Exercise Price: $83.00 1 78 COST150117P00088000 Expiration: January 2015, Exercise Price: $88.00 6 COST160115P00085000 Expiration: January 2016, Exercise Price: $85.00 3 COST160115P00090000 Expiration: January 2016, Exercise Price: $90.00 8 COST160115P00095000 Expiration: January 2016, Exercise Price: $95.00 1 Family Dollar Stores, Inc. FDO150117P00042500 Expiration: January 2015, Exercise Price: $42.50 11 Macy's, Inc. M150117P00037000 Expiration: January 2015, Exercise Price: $37.00 4 M150117P00040000 Expiration: January 2015, Exercise Price: $40.00 2 M160115P00030000 Expiration: January 2016, Exercise Price: $30.00 30 M160115P00038000 Expiration: January 2016, Exercise Price: $38.00 2 M160115P00040000 Expiration: January 2016, Exercise Price: $40.00 19 Sears Holdings Corporation SHLD140621P00030420 Expiration: June 2014, Exercise Price: $30.42 3 SHLD140621P00033000 Expiration: June 2014, Exercise Price: $33.00 11 SHLD150117P00020000 Expiration: January 2015, Exercise Price: $20.00 5 SHLD150117P00030000 Expiration: January 2015, Exercise Price: $30.00 8 Wal-Mart Stores, Inc. WMT150117P00062500 Expiration: January 2015, Exercise Price: $62.50 5 WMT150117P00065000 Expiration: January 2015, Exercise Price: $65.00 4 WMT160115P00055000 Expiration: January 2016, Exercise Price: $55.00 1 Health and Personal Care Stores CVS Caremark Corporation CVS150117P00045000 Expiration: January 2015, Exercise Price: $45.00 21 CVS160115P00052500 Expiration: January 2016, Exercise Price: $52.50 3 CVS160115P00055000 Expiration: January 2016, Exercise Price: $55.00 1 CVS160115P00060000 Expiration: January 2016, Exercise Price: $60.00 7 Walgreen Company WAG140419P00041000 Expiration: April 2014, Exercise Price: $41.00 1 1 WAG150117P00042000 Expiration: January 2015, Exercise Price: $42.00 10 WAG160115P00040000 Expiration: January 2016, Exercise Price: $40.00 8 WAG160115P00045000 Expiration: January 2016, Exercise Price: $45.00 20 WAG160115P00050000 Expiration: January 2016, Exercise Price: $50.00 2 Heavy and Civil Engineering Construction Chicago Bridge & Iron Company N.V. CBI140419P00050000 Expiration: April 2014, Exercise Price: $50.00 13 33 CBI150117P00045000 Expiration: January 2015, Exercise Price: $45.00 13 CBI150117P00055000 Expiration: January 2015, Exercise Price: $55.00 3 CBI150117P00057500 Expiration: January 2015, Exercise Price: $57.50 1 92 CBI160115P00060000 Expiration: January 2016, Exercise Price: $60.00 5 Holding Company Icahn Enterprises LP IEP140621P00080000 Expiration: June 2014, Exercise Price: $80.00 3 IEP140621P00085000 Expiration: June 2014, Exercise Price: $85.00 1 IEP140920P00075000 Expiration: September 2014, Exercise Price: $75.00 12 IEP140920P00080000 Expiration: September 2014, Exercise Price: $80.00 8 IEP140920P00085000 Expiration: September 2014, Exercise Price: $85.00 2 Leucadia National Corporation LUK2150117P00015000 Expiration: January 2015, Exercise Price: $15.00 33 LUK2150117P00020000 Expiration: January 2015, Exercise Price: $20.00 42 Insurance Carriers and Related Activities Aetna Inc. AET150117P00050000 Expiration: January 2015, Exercise Price: $50.00 8 AET160115P00050000 Expiration: January 2016, Exercise Price: $50.00 12 Aflac, Inc. AFL150117P00047000 Expiration: January 2015, Exercise Price: $47.00 8 AFL150117P00050000 Expiration: January 2015, Exercise Price: $50.00 10 AFL160115P00050000 Expiration: January 2016, Exercise Price: $50.00 2 American International Group, Inc. AIG150117P00035000 Expiration: January 2015, Exercise Price: $35.00 38 AIG160115P00035000 Expiration: January 2016, Exercise Price: $35.00 14 AIG160115P00038000 Expiration: January 2016, Exercise Price: $38.00 15 MetLife, Inc. MET140621P00036000 Expiration: June 2014, Exercise Price: $36.00 2 15 MET150117P00035000 Expiration: January 2015, Exercise Price: $35.00 18 MET150117P00037000 Expiration: January 2015, Exercise Price: $37.00 2 MET160115P00035000 Expiration: January 2016, Exercise Price: $35.00 4 MET160115P00038000 Expiration: January 2016, Exercise Price: $38.00 25 MET160115P00040000 Expiration: January 2016, Exercise Price: $40.00 12 Prudential Financial, Inc. PRU160115P00065000 Expiration: January 2016, Exercise Price: $65.00 3 UnitedHealth Group Inc. UNH140621P00055000 Expiration: June 2014, Exercise Price: $55.00 1 9 UNH150117P00052500 Expiration: January 2015, Exercise Price: $52.50 7 UNH160115P00055000 Expiration: January 2016, Exercise Price: $55.00 12 UNH160115P00060000 Expiration: January 2016, Exercise Price: $60.00 9 WellPoint, Inc. WLP140621P00065000 Expiration: June 2014, Exercise Price: $65.00 1 13 WLP150117P00062500 Expiration: January 2015, Exercise Price: $62.50 7 WLP150117P00065000 Expiration: January 2015, Exercise Price: $65.00 1 87 WLP160115P00060000 Expiration: January 2016, Exercise Price: $60.00 1 WLP160115P00065000 Expiration: January 2016, Exercise Price: $65.00 5 WLP160115P00070000 Expiration: January 2016, Exercise Price: $70.00 1 WLP160115P00075000 Expiration: January 2016, Exercise Price: $75.00 15 Leather and Allied Product Manufacturing Coach, Inc. COH150117P00030000 Expiration: January 2015, Exercise Price: $30.00 5 COH150117P00035000 Expiration: January 2015, Exercise Price: $35.00 4 COH150117P00040000 Expiration: January 2015, Exercise Price: $40.00 9 COH160115P00035000 Expiration: January 2016, Exercise Price: $35.00 8 COH160115P00040000 Expiration: January 2016, Exercise Price: $40.00 24 NIKE, Inc. - Class B NKE140419P00055000 Expiration: April 2014, Exercise Price: $55.00 10 20 NKE150117P00050000 Expiration: January 2015, Exercise Price: $50.00 2 87 NKE150117P00052500 Expiration: January 2015, Exercise Price: $52.50 4 NKE160115P00050000 Expiration: January 2016, Exercise Price: $50.00 12 NKE160115P00055000 Expiration: January 2016, Exercise Price: $55.00 15 NKE160115P00060000 Expiration: January 2016, Exercise Price: $60.00 1 Machinery Manufacturing Cameron International Corporation CAM150117P00040000 Expiration: January 2015, Exercise Price: $40.00 15 CAM160115P00040000 Expiration: January 2016, Exercise Price: $40.00 8 Caterpillar Inc. CAT150117P00060000 Expiration: January 2015, Exercise Price: $60.00 2 81 CAT150117P00065000 Expiration: January 2015, Exercise Price: $65.00 3 CAT160115P00060000 Expiration: January 2016, Exercise Price: $60.00 1 CAT160115P00065000 Expiration: January 2016, Exercise Price: $65.00 8 CAT160115P00070000 Expiration: January 2016, Exercise Price: $70.00 5 Cummins Inc. CMI140621P00100000 Expiration: June 2014, Exercise Price: $100.00 1 12 CMI150117P00095000 Expiration: January 2015, Exercise Price: $95.00 1 CMI150117P00097500 Expiration: January 2015, Exercise Price: $97.50 2 CMI160115P00090000 Expiration: January 2016, Exercise Price: $90.00 1 CMI160115P00095000 Expiration: January 2016, Exercise Price: $95.00 1 CMI160115P00100000 Expiration: January 2016, Exercise Price: $100.00 2 CMI160115P00105000 Expiration: January 2016, Exercise Price: $105.00 9 Deere & Company DE140621P00065000 Expiration: June 2014, Exercise Price: $65.00 1 4 DE150117P00060000 Expiration: January 2015, Exercise Price: $60.00 2 75 DE150117P00065000 Expiration: January 2015, Exercise Price: $65.00 1 59 DE160115P00060000 Expiration: January 2016, Exercise Price: $60.00 4 Eaton Corporation plc ETN150117P00050000 Expiration: January 2015, Exercise Price: $50.00 4 ETN150117P00055000 Expiration: January 2015, Exercise Price: $55.00 11 ETN160115P00050000 Expiration: January 2016, Exercise Price: $50.00 10 ETN160115P00055000 Expiration: January 2016, Exercise Price: $55.00 7 General Electric Company GE150117P00018000 Expiration: January 2015, Exercise Price: $18.00 50 GE160115P00018000 Expiration: January 2016, Exercise Price: $18.00 15 GE160115P00020000 Expiration: January 2016, Exercise Price: $20.00 34 Ingersoll-Rand plc IR1150117P00045000 Expiration: January 2015, Exercise Price: $45.00 4 IR160115P00045000 Expiration: January 2016, Exercise Price: $45.00 6 National Oilwell Varco, Inc. NOV150117P00047500 Expiration: January 2015, Exercise Price: $47.50 5 NOV150117P00050000 Expiration: January 2015, Exercise Price: $50.00 5 NOV150117P00057500 Expiration: January 2015, Exercise Price: $57.50 4 NOV160115P00055000 Expiration: January 2016, Exercise Price: $55.00 10 NOV160115P00060000 Expiration: January 2016, Exercise Price: $60.00 1 Management of Companies and Enterprises The Goldman Sachs Group, Inc. GS140419P00110000 Expiration: April 2014, Exercise Price: $110.00 1 9 GS140419P00115000 Expiration: April 2014, Exercise Price: $115.00 2 17 GS150117P00115000 Expiration: January 2015, Exercise Price: $115.00 2 GS150117P00120000 Expiration: January 2015, Exercise Price: $120.00 2 GS150117P00125000 Expiration: January 2015, Exercise Price: $125.00 1 GS160115P00120000 Expiration: January 2016, Exercise Price: $120.00 1 Media Time Warner Inc. TWX140419P00045000 Expiration: April 2014, Exercise Price: $45.00 14 28 TWX160115P00045000 Expiration: January 2016, Exercise Price: $45.00 4 Viacom Inc. - Class B VIAB150117P00060000 Expiration: January 2015, Exercise Price: $60.00 8 VIAB150117P00062500 Expiration: January 2015, Exercise Price: $62.50 1 VIAB160115P00060000 Expiration: January 2016, Exercise Price: $60.00 11 VIAB160115P00065000 Expiration: January 2016, Exercise Price: $65.00 2 Merchant Wholesalers, Nondurable Goods Cardinal Health, Inc. CAH150117P00040000 Expiration: January 2015, Exercise Price: $40.00 18 CAH150117P00045000 Expiration: January 2015, Exercise Price: $45.00 5 CAH160115P00050000 Expiration: January 2016, Exercise Price: $50.00 10 CAH160115P00052500 Expiration: January 2016, Exercise Price: $52.50 2 Express Scripts Holding Company ESRX150117P00047500 Expiration: January 2015, Exercise Price: $47.50 10 ESRX150117P00055000 Expiration: January 2015, Exercise Price: $55.00 2 ESRX160115P00047500 Expiration: January 2016, Exercise Price: $47.50 2 ESRX160115P00050000 Expiration: January 2016, Exercise Price: $50.00 9 ESRX160115P00055000 Expiration: January 2016, Exercise Price: $55.00 6 ESRX160115P00057500 Expiration: January 2016, Exercise Price: $57.50 4 McKesson Corp. MCK150117P00125000 Expiration: January 2015, Exercise Price: $125.00 8 MCK160115P00120000 Expiration: January 2016, Exercise Price: $120.00 6 MCK160115P00130000 Expiration: January 2016, Exercise Price: $130.00 4 Ralph Lauren Corporation RL150117P00105000 Expiration: January 2015, Exercise Price: $105.00 5 RL150117P00115000 Expiration: January 2015, Exercise Price: $115.00 5 RL150117P00120000 Expiration: January 2015, Exercise Price: $120.00 1 RL160115P00125000 Expiration: January 2016, Exercise Price: $125.00 1 RL160115P00130000 Expiration: January 2016, Exercise Price: $130.00 1 Mining (except Oil and Gas) BHP Billiton Limited - ADR BHP150117P00047500 Expiration: January 2015, Exercise Price: $47.50 10 BHP150117P00055000 Expiration: January 2015, Exercise Price: $55.00 1 BHP160115P00045000 Expiration: January 2016, Exercise Price: $45.00 4 BHP160115P00050000 Expiration: January 2016, Exercise Price: $50.00 6 Freeport-McMoRan Copper & Gold Inc. FCX150117P00019000 Expiration: January 2015, Exercise Price: $19.00 10 FCX150117P00022000 Expiration: January 2015, Exercise Price: $22.00 23 FCX150117P00024000 Expiration: January 2015, Exercise Price: $24.00 24 FCX150117P00025000 Expiration: January 2015, Exercise Price: $25.00 4 FCX150117P00027000 Expiration: January 2015, Exercise Price: $27.00 2 FCX160115P00023000 Expiration: January 2016, Exercise Price: $23.00 21 FCX160115P00025000 Expiration: January 2016, Exercise Price: $25.00 23 Rio Tinto plc - ADR RIO150117P00037500 Expiration: January 2015, Exercise Price: $37.50 15 RIO160115P00037500 Expiration: January 2016, Exercise Price: $37.50 2 Miscellaneous Manufacturing 3M Co. MMM150117P00105000 Expiration: January 2015, Exercise Price: $105.00 1 MMM160115P00095000 Expiration: January 2016, Exercise Price: $95.00 7 MMM160115P00110000 Expiration: January 2016, Exercise Price: $110.00 1 Baxter International Inc. BAX150117P00052500 Expiration: January 2015, Exercise Price: $52.50 5 Hasbro, Inc. HAS140419P00035000 Expiration: April 2014, Exercise Price: $35.00 22 HAS160115P00037500 Expiration: January 2016, Exercise Price: $37.50 2 HAS160115P00040000 Expiration: January 2016, Exercise Price: $40.00 12 International Game Technology IGT150117P00010000 Expiration: January 2015, Exercise Price: $10.00 65 IGT150117P00012000 Expiration: January 2015, Exercise Price: $12.00 57 Stryker Corporation SYK150117P00055000 Expiration: January 2015, Exercise Price: $55.00 12 SYK160115P00055000 Expiration: January 2016, Exercise Price: $55.00 1 SYK160115P00060000 Expiration: January 2016, Exercise Price: $60.00 2 Motion Picture and Sound Recording Industries DreamWorks Animation SKG, Inc. - Class A DWA140621P00026000 Expiration: June 2014, Exercise Price: $26.00 6 DWA140920P00019000 Expiration: September 2014, Exercise Price: $19.00 26 DWA140920P00020000 Expiration: September 2014, Exercise Price: $20.00 16 DWA140920P00023000 Expiration: September 2014, Exercise Price: $23.00 16 DWA140920P00025000 Expiration: September 2014, Exercise Price: $25.00 8 Motor Vehicle and Parts Dealers AutoNation, Inc. AN140419P00036000 Expiration: April 2014, Exercise Price: $36.00 2 25 AN140419P00040000 Expiration: April 2014, Exercise Price: $40.00 8 60 AN140419P00041000 Expiration: April 2014, Exercise Price: $41.00 14 CarMax, Inc. KMX150117P00035000 Expiration: January 2015, Exercise Price: $35.00 14 KMX160115P00035000 Expiration: January 2016, Exercise Price: $35.00 34 Nonmetallic Mineral Product Manufacturing USG Corporation USG150117P00020000 Expiration: January 2015, Exercise Price: $20.00 20 USG160115P00020000 Expiration: January 2016, Exercise Price: $20.00 41 Non-Store Retailers Sotheby's BID1140419P00035000 Expiration: April 2014, Exercise Price: $35.00 19 BID150117P00030000 Expiration: January 2015, Exercise Price: $30.00 2 BID150117P00035000 Expiration: January 2015, Exercise Price: $35.00 6 BID1150117P00037000 Expiration: January 2015, Exercise Price: $37.00 10 BID1160115P00035000 Expiration: January 2016, Exercise Price: $35.00 2 Oil and Gas Extraction Anadarko Petroleum Corporation APC150117P00067500 Expiration: January 2015, Exercise Price: $67.50 9 APC160115P00055000 Expiration: January 2016, Exercise Price: $55.00 5 APC160115P00060000 Expiration: January 2016, Exercise Price: $60.00 3 Apache Corporation APA140419P00067500 Expiration: April 2014, Exercise Price: $67.50 6 9 APA150117P00055000 Expiration: January 2015, Exercise Price: $55.00 10 APA160115P00060000 Expiration: January 2016, Exercise Price: $60.00 2 Chesapeake Energy Corporation CHK150117P00018000 Expiration: January 2015, Exercise Price: $18.00 63 CHK150117P00020000 Expiration: January 2015, Exercise Price: $20.00 5 CHK160115P00018000 Expiration: January 2016, Exercise Price: $18.00 5 CHK160115P00020000 Expiration: January 2016, Exercise Price: $20.00 57 Continental Resources, Inc. CLR150117P00075000 Expiration: January 2015, Exercise Price: $75.00 13 CLR150117P00080000 Expiration: January 2015, Exercise Price: $80.00 13 CLR150117P00090000 Expiration: January 2015, Exercise Price: $90.00 1 CLR160115P00075000 Expiration: January 2016, Exercise Price: $75.00 1 CLR160115P00080000 Expiration: January 2016, Exercise Price: $80.00 3 Encana Corporation ECA150117P00013000 Expiration: January 2015, Exercise Price: $13.00 25 ECA150117P00015000 Expiration: January 2015, Exercise Price: $15.00 15 ECA160115P00013000 Expiration: January 2016, Exercise Price: $13.00 14 EOG Resources, Inc. EOG140419P00120000 Expiration: April 2014, Exercise Price: $120.00 2 9 EOG150117P00125000 Expiration: January 2015, Exercise Price: $125.00 3 EOG160115P00120000 Expiration: January 2016, Exercise Price: $120.00 1 EOG160115P00130000 Expiration: January 2016, Exercise Price: $130.00 1 EOG160115P00135000 Expiration: January 2016, Exercise Price: $135.00 7 EOG160115P00140000 Expiration: January 2016, Exercise Price: $140.00 1 Marathon Oil Corporation MRO160115P00025000 Expiration: January 2016, Exercise Price: $25.00 19 Occidental Petroleum Corporation OXY160115P00065000 Expiration: January 2016, Exercise Price: $65.00 2 OXY160115P00070000 Expiration: January 2016, Exercise Price: $70.00 11 Talisman Energy Inc. TLM160115P00008000 Expiration: January 2016, Exercise Price: $8.00 Other Exchanges CBOE Holdings Inc. CBOE150117P00038750 Expiration: January 2015, Exercise Price: $38.75 30 CBOE160115P00034500 Expiration: January 2016, Exercise Price: $34.50 8 Other Information Services Google Inc. - Class A GOOG7 150117P00850000 Expiration: January 2015, Exercise Price: $850.00e 1 GOOG150117P00950000 Expiration: January 2015, Exercise Price: $950.00 1 GOOG160115P00830000 Expiration: January 2016, Exercise Price: $830.00 1 GOOG7 160115P00900000 Expiration: January 2016, Exercise Price: $900.00e 1 Paper Manufacturing Kimberly-Clark Corporation KMB150117P00082500 Expiration: January 2015, Exercise Price: $82.50 8 Performing Arts, Spectator Sports, and Related Industries Live Nation Entertainment, Inc. LYV150117P00012000 Expiration: January 2015, Exercise Price: $12.00 79 LYV150117P00017000 Expiration: January 2015, Exercise Price: $17.00 5 LYV160115P00013000 Expiration: January 2016, Exercise Price: $13.00 48 Petroleum and Coal Products Manufacturing ConocoPhillips COP160115P00050000 Expiration: January 2016, Exercise Price: $50.00 10 Hess Corporation HES150117P00055000 Expiration: January 2015, Exercise Price: $55.00 4 HES150117P00057500 Expiration: January 2015, Exercise Price: $57.50 2 HES150117P00060000 Expiration: January 2015, Exercise Price: $60.00 2 HES160115P00055000 Expiration: January 2016, Exercise Price: $55.00 4 HES160115P00060000 Expiration: January 2016, Exercise Price: $60.00 26 Phillips 66 PSX140517P00042500 Expiration: May 2014, Exercise Price: $42.50 1 3 PSX150117P00042000 Expiration: January 2015, Exercise Price: $42.00 15 PSX150117P00050000 Expiration: January 2015, Exercise Price: $50.00 4 PSX150117P00055000 Expiration: January 2015, Exercise Price: $55.00 1 PSX160115P00045000 Expiration: January 2016, Exercise Price: $45.00 6 PSX160115P00055000 Expiration: January 2016, Exercise Price: $55.00 15 PSX160115P00057500 Expiration: January 2016, Exercise Price: $57.50 2 Valero Energy Corporation VLO140621P00030000 Expiration: June 2014, Exercise Price: $30.00 3 9 VLO150117P00035000 Expiration: January 2015, Exercise Price: $35.00 8 VLO160115P00035000 Expiration: January 2016, Exercise Price: $35.00 32 VLO160115P00038000 Expiration: January 2016, Exercise Price: $38.00 6 VLO160115P00040000 Expiration: January 2016, Exercise Price: $40.00 3 Pharmaceutical and Biotechnology AbbVie Inc. ABBV150117P00035000 Expiration: January 2015, Exercise Price: $35.00 12 ABBV160115P00035000 Expiration: January 2016, Exercise Price: $35.00 20 ABBV160115P00037500 Expiration: January 2016, Exercise Price: $37.50 18 Allergan, Inc. AGN140419P00070000 Expiration: April 2014, Exercise Price: $70.00 2 20 AGN150117P00065000 Expiration: January 2015, Exercise Price: $65.00 7 AGN150117P00085000 Expiration: January 2015, Exercise Price: $85.00 1 AGN160115P00070000 Expiration: January 2016, Exercise Price: $70.00 5 AGN160115P00092500 Expiration: January 2016, Exercise Price: $92.50 1 Amgen Inc. AMGN140419P00080000 Expiration: April 2014, Exercise Price: $80.00 5 5 AMGN150117P00080000 Expiration: January 2015, Exercise Price: $80.00 1 AMGN150117P00082500 Expiration: January 2015, Exercise Price: $82.50 2 AMGN150117P00087500 Expiration: January 2015, Exercise Price: $87.50 4 AMGN150117P00090000 Expiration: January 2015, Exercise Price: $90.00 2 AMGN150117P00100000 Expiration: January 2015, Exercise Price: $100.00 5 AMGN160115P00085000 Expiration: January 2016, Exercise Price: $85.00 6 AMGN160115P00090000 Expiration: January 2016, Exercise Price: $90.00 2 Bristol-Myers Squibb Company BMY140621P00040000 Expiration: June 2014, Exercise Price: $40.00 2 43 BMY150117P00030000 Expiration: January 2015, Exercise Price: $30.00 10 BMY150117P00035000 Expiration: January 2015, Exercise Price: $35.00 4 BMY150117P00037000 Expiration: January 2015, Exercise Price: $37.00 12 BMY150117P00040000 Expiration: January 2015, Exercise Price: $40.00 10 BMY150117P00042000 Expiration: January 2015, Exercise Price: $42.00 3 BMY160115P00035000 Expiration: January 2016, Exercise Price: $35.00 12 BMY160115P00040000 Expiration: January 2016, Exercise Price: $40.00 10 Eli Lilly & Company LLY140419P00045000 Expiration: April 2014, Exercise Price: $45.00 9 18 LLY150117P00043000 Expiration: January 2015, Exercise Price: $43.00 10 Gilead Sciences, Inc. GILD140517P00040000 Expiration: May 2014, Exercise Price: $40.00 2 6 GILD150117P00050000 Expiration: January 2015, Exercise Price: $50.00 4 GILD150117P00057500 Expiration: January 2015, Exercise Price: $57.50 14 GILD150117P00062500 Expiration: January 2015, Exercise Price: $62.50 2 GILD160115P00050000 Expiration: January 2016, Exercise Price: $50.00 4 GILD160115P00060000 Expiration: January 2016, Exercise Price: $60.00 1 Merck & Co., Inc. MRK140419P00040000 Expiration: April 2014, Exercise Price: $40.00 16 16 MRK150117P00038000 Expiration: January 2015, Exercise Price: $38.00 6 MRK160115P00035000 Expiration: January 2016, Exercise Price: $35.00 7 MRK160115P00038000 Expiration: January 2016, Exercise Price: $38.00 8 Pfizer, Inc. PFE150117P00022000 Expiration: January 2015, Exercise Price: $22.00 50 PFE160115P00023000 Expiration: January 2016, Exercise Price: $23.00 19 Pipeline Transportation The Williams Companies, Inc. WMB150117P00030000 Expiration: January 2015, Exercise Price: $30.00 5 WMB160115P00025000 Expiration: January 2016, Exercise Price: $25.00 21 WMB160115P00028000 Expiration: January 2016, Exercise Price: $28.00 8 WMB160115P00030000 Expiration: January 2016, Exercise Price: $30.00 41 Primary Metal Manufacturing Nucor Corporation NUE150117P00038000 Expiration: January 2015, Exercise Price: $38.00 20 Precision Castparts Corp. PCP140621P00185000 Expiration: June 2014, Exercise Price: $185.00 3 PCP140621P00200000 Expiration: June 2014, Exercise Price: $200.00 1 75 Professional, Scientific, and Technical Services Cerner Corporation CERN140621P00040000 Expiration: June 2014, Exercise Price: $40.00 2 30 CERN140621P00045000 Expiration: June 2014, Exercise Price: $45.00 4 CERN150117P00035000 Expiration: January 2015, Exercise Price: $35.00 20 CERN150117P00037500 Expiration: January 2015, Exercise Price: $37.50 14 CERN150117P00040000 Expiration: January 2015, Exercise Price: $40.00 8 CERN150117P00042500 Expiration: January 2015, Exercise Price: $42.50 3 CERN160115P00040000 Expiration: January 2016, Exercise Price: $40.00 10 Fluor Corporation FLR140419P00050000 Expiration: April 2014, Exercise Price: $50.00 4 10 FLR150117P00045000 Expiration: January 2015, Exercise Price: $45.00 5 FLR150117P00052500 Expiration: January 2015, Exercise Price: $52.50 4 FLR150117P00060000 Expiration: January 2015, Exercise Price: $60.00 8 FLR160115P00050000 Expiration: January 2016, Exercise Price: $50.00 9 FLR160115P00057500 Expiration: January 2016, Exercise Price: $57.50 1 FLR160115P00060000 Expiration: January 2016, Exercise Price: $60.00 9 The Interpublic Group of Companies, Inc. IPG150117P00008000 Expiration: January 2015, Exercise Price: $8.00 50 Leidos Holdings Inc. LDOS1 150117P00007000 Expiration: January 2015, Exercise Price: $7.00 50 LDOS150117P00035000 Expiration: January 2015, Exercise Price: $35.00 6 LDOS160115P00035000 Expiration: January 2016, Exercise Price: $35.00 8 Publishing Industries (except Internet) Autodesk, Inc. ADSK150117P00035000 Expiration: January 2015, Exercise Price: $35.00 8 ADSK150117P00037000 Expiration: January 2015, Exercise Price: $37.00 6 ADSK150117P00040000 Expiration: January 2015, Exercise Price: $40.00 2 ADSK160115P00037000 Expiration: January 2016, Exercise Price: $37.00 4 ADSK160115P00040000 Expiration: January 2016, Exercise Price: $40.00 2 Electronic Arts Inc. EA150117P00017000 Expiration: January 2015, Exercise Price: $17.00 5 EA150117P00020000 Expiration: January 2015, Exercise Price: $20.00 21 EA160115P00015000 Expiration: January 2016, Exercise Price: $15.00 12 EA160115P00018000 Expiration: January 2016, Exercise Price: $18.00 5 Nuance Communications, Inc. NUAN150117P00010000 Expiration: January 2015, Exercise Price: $10.00 84 NUAN160115P00010000 Expiration: January 2016, Exercise Price: $10.00 8 Rail Transportation CSX Corporation CSX150117P00020000 Expiration: January 2015, Exercise Price: $20.00 10 CSX160115P00020000 Expiration: January 2016, Exercise Price: $20.00 15 Norfolk Southern Corporation NSC150117P00057500 Expiration: January 2015, Exercise Price: $57.50 4 NSC150117P00067500 Expiration: January 2015, Exercise Price: $67.50 1 90 NSC160115P00060000 Expiration: January 2016, Exercise Price: $60.00 1 NSC160115P00075000 Expiration: January 2016, Exercise Price: $75.00 1 Real Estate General Growth Properties, Inc. GGP150117P00015000 Expiration: January 2015, Exercise Price: $15.00 60 Satellite Telecommunications DIRECTV DTV140621P00050000 Expiration: June 2014, Exercise Price: $50.00 2 24 DTV150117P00047000 Expiration: January 2015, Exercise Price: $47.00 8 DTV160115P00050000 Expiration: January 2016, Exercise Price: $50.00 1 DTV160115P00055000 Expiration: January 2016, Exercise Price: $55.00 1 DISH Network Corp. - Class A DISH150117P00035000 Expiration: January 2015, Exercise Price: $35.00 17 DISH150117P00041000 Expiration: January 2015, Exercise Price: $41.00 18 DISH150117P00046000 Expiration: January 2015, Exercise Price: $46.00 2 DISH160115P00043000 Expiration: January 2016, Exercise Price: $43.00 3 Liberty Global plc - Class A LBTY2 160115P00060000 Expiration: January 2016, Exercise Price: $60.00 3 Time Warner Cable Inc. TWC140419P00090000 Expiration: April 2014, Exercise Price: $90.00 1 5 Securities, Commodity Contracts, and Other Financial Investments and Related Activities The Charles Schwab Corporation SCHW140621P00018000 Expiration: June 2014, Exercise Price: $18.00 5 25 SCHW150117P00015000 Expiration: January 2015, Exercise Price: $15.00 63 SCHW150117P00017000 Expiration: January 2015, Exercise Price: $17.00 4 70 SCHW150117P00020000 Expiration: January 2015, Exercise Price: $20.00 20 SCHW160115P00018000 Expiration: January 2016, Exercise Price: $18.00 20 SCHW160115P00020000 Expiration: January 2016, Exercise Price: $20.00 10 CME Group Inc. CME140621P00055000 Expiration: June 2014, Exercise Price: $55.00 1 10 CME140621P00060000 Expiration: June 2014, Exercise Price: $60.00 8 CME150117P00042500 Expiration: January 2015, Exercise Price: $42.50 11 CME150117P00045000 Expiration: January 2015, Exercise Price: $45.00 7 CME150117P00052500 Expiration: January 2015, Exercise Price: $52.50 1 92 CME150117P00055000 Expiration: January 2015, Exercise Price: $55.00 2 CME150117P00060000 Expiration: January 2015, Exercise Price: $60.00 6 CME160115P00055000 Expiration: January 2016, Exercise Price: $55.00 10 IntercontinentalExchange Group, Inc. ICE140621P00155000 Expiration: June 2014, Exercise Price: $155.00 2 Morgan Stanley MS160115P00020000 Expiration: January 2016, Exercise Price: $20.00 9 MS160115P00023000 Expiration: January 2016, Exercise Price: $23.00 7 Software Adobe Systems, Inc. ADBE150117P00042000 Expiration: January 2015, Exercise Price: $42.00 8 ADBE160115P00045000 Expiration: January 2016, Exercise Price: $45.00 8 ADBE160115P00047000 Expiration: January 2016, Exercise Price: $47.00 9 ADBE160115P00050000 Expiration: January 2016, Exercise Price: $50.00 6 Software Publishers Citrix Systems, Inc. CTXS150117P00045000 Expiration: January 2015, Exercise Price: $45.00 10 CTXS150117P00050000 Expiration: January 2015, Exercise Price: $50.00 6 CTXS160115P00035000 Expiration: January 2016, Exercise Price: $35.00 2 Microsoft Corporation MSFT140719P00029000 Expiration: July 2014, Exercise Price: $29.00 3 15 MSFT150117P00025000 Expiration: January 2015, Exercise Price: $25.00 25 MSFT150117P00028000 Expiration: January 2015, Exercise Price: $28.00 9 MSFT160115P00025000 Expiration: January 2016, Exercise Price: $25.00 39 MSFT160115P00028000 Expiration: January 2016, Exercise Price: $28.00 13 MSFT160115P00030000 Expiration: January 2016, Exercise Price: $30.00 5 Oracle Corporation ORCL140621P00026000 Expiration: June 2014, Exercise Price: $26.00 3 6 ORCL150117P00025000 Expiration: January 2015, Exercise Price: $25.00 13 ORCL150117P00028000 Expiration: January 2015, Exercise Price: $28.00 27 ORCL160115P00028000 Expiration: January 2016, Exercise Price: $28.00 8 Support Activities for Mining Halliburton Company HAL140419P00035000 Expiration: April 2014, Exercise Price: $35.00 8 8 HAL140419P00036000 Expiration: April 2014, Exercise Price: $36.00 2 2 HAL150117P00035000 Expiration: January 2015, Exercise Price: $35.00 8 HAL160115P00035000 Expiration: January 2016, Exercise Price: $35.00 10 HAL160115P00038000 Expiration: January 2016, Exercise Price: $38.00 22 HAL160115P00040000 Expiration: January 2016, Exercise Price: $40.00 6 HAL160115P00043000 Expiration: January 2016, Exercise Price: $43.00 3 Helmerich & Payne, Inc. HP150117P00077500 Expiration: January 2015, Exercise Price: $77.50 2 Schlumberger Limited SLB150117P00067500 Expiration: January 2015, Exercise Price: $67.50 1 75 SLB160115P00065000 Expiration: January 2016, Exercise Price: $65.00 9 SLB160115P00070000 Expiration: January 2016, Exercise Price: $70.00 12 Transocean Ltd. RIG140517P00035000 Expiration: May 2014, Exercise Price: $35.00 2 31 RIG150117P00033000 Expiration: January 2015, Exercise Price: $33.00 33 RIG150117P00038000 Expiration: January 2015, Exercise Price: $38.00 1 RIG160115P00030000 Expiration: January 2016, Exercise Price: $30.00 6 RIG160115P00035000 Expiration: January 2016, Exercise Price: $35.00 16 RIG160115P00038000 Expiration: January 2016, Exercise Price: $38.00 1 Support Activities for Transportation Expeditors International of Washington, Inc. EXPD140517P00032000 Expiration: May 2014, Exercise Price: $32.00 2 10 EXPD150117P00025000 Expiration: January 2015, Exercise Price: $25.00 15 EXPD150117P00032500 Expiration: January 2015, Exercise Price: $32.50 26 EXPD160115P00030000 Expiration: January 2016, Exercise Price: $30.00 18 EXPD160115P00035000 Expiration: January 2016, Exercise Price: $35.00 1 Telecommunications Verizon Communications Inc. VZ150117P00035000 Expiration: January 2015, Exercise Price: $35.00 8 VZ160115P00035000 Expiration: January 2016, Exercise Price: $35.00 16 Transportation Equipment Manufacturing The Boeing Company BA140517P00085000 Expiration: May 2014, Exercise Price: $85.00 1 7 BA140517P00090000 Expiration: May 2014, Exercise Price: $90.00 1 12 BA150117P00085000 Expiration: January 2015, Exercise Price: $85.00 4 BA150117P00087500 Expiration: January 2015, Exercise Price: $87.50 1 BA150117P00092500 Expiration: January 2015, Exercise Price: $92.50 2 BA150117P00100000 Expiration: January 2015, Exercise Price: $100.00 2 BA160115P00100000 Expiration: January 2016, Exercise Price: $100.00 13 BA160115P00105000 Expiration: January 2016, Exercise Price: $105.00 2 General Dynamics Corporation GD160115P00070000 Expiration: January 2016, Exercise Price: $70.00 1 Johnson Controls, Inc. JCI140419P00032000 Expiration: April 2014, Exercise Price: $32.00 3 8 JCI150117P00032000 Expiration: January 2015, Exercise Price: $32.00 2 JCI150117P00037000 Expiration: January 2015, Exercise Price: $37.00 2 JCI160115P00035000 Expiration: January 2016, Exercise Price: $35.00 28 JCI160115P00038000 Expiration: January 2016, Exercise Price: $38.00 2 PACCAR Inc. PCAR150117P00040300 Expiration: January 2015, Exercise Price: $40.30 18 PCAR150117P00043300 Expiration: January 2015, Exercise Price: $43.30 3 Textron Inc. TXT150117P00027000 Expiration: January 2015, Exercise Price: $27.00 5 TXT160115P00027000 Expiration: January 2016, Exercise Price: $27.00 12 Toyota Motor Corporation - ADR TM150117P00085000 Expiration: January 2015, Exercise Price: $85.00 1 TM160115P00085000 Expiration: January 2016, Exercise Price: $85.00 6 TM160115P00090000 Expiration: January 2016, Exercise Price: $90.00 2 United Technologies Corporation UTX160115P00080000 Expiration: January 2016, Exercise Price: $80.00 2 UTX160115P00085000 Expiration: January 2016, Exercise Price: $85.00 3 U.S. Equity Exchanges The NASDAQ OMX Group, Inc. NDAQ140621P00028000 Expiration: June 2014, Exercise Price: $28.00 3 45 NDAQ160115P00030000 Expiration: January 2016, Exercise Price: $30.00 9 Waste Management and Remediation Services Waste Management, Inc. WM160115P00035000 Expiration: January 2016, Exercise Price: $35.00 2 TOTAL PUT OPTIONS WRITTEN (premiums received ($1,449,156) $ * - 100 Shares Per Contract. e - 10 Shares Per Contract. ADR - American Depository Receipt. ETF - Exchange Traded Fund. Disclosures about Derivative Instruments and Hedging Activities at March 31, 2014 The Portfolio has adopted enhanced disclosure regarding derivatives and hedging activity intended to improve financial reporting of derivative instrumentsby enabling investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. As would be reflected in the Statement of Assets and Liabilities The following is a summary of the fair values of derivative instruments as of March 31, 2014: Equity Contracts Assets Liabilities Description Fair Value Description Fair Value Purchased Put Options Investments, at value $ $ - Written Options Written option - contracts, at value Total $ - $ KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Multi-Disciplinary Portfolio Portfolio of Investments - March 31, 2014 (Unaudited) Principal Identifier CONVERTIBLE BONDS - 31.14% Amount Value Administrative and Support Services - 4.95% WebMD Health Corporation 94770VAH5 2.250%, 03/31/2016# $ $ 94770VAF9 2.500%, 01/31/2018# Computer and Electronic Product Manufacturing - 1.65% 502413AW7 L-3 Communications Holdings, Inc. 3.000%, 08/01/2035# 747906AJ4 Quantum Corp. 4.500%, 11/15/2017 Mining (except Oil and Gas) - 4.02% 250669AA6 Detour Gold Corporation 5.500%, 11/30/2017 B7W1RP3 Kirkland Lake Gold Inc. 6.000%, 06/30/2017 CAD 780287AA6 Royal Gold, Inc. 2.875%, 06/15/2019 Nonmetallic Mineral Product Manufacturing - 4.93% 69073TAQ6 Owens-Brockway Glass Container 3.000%, 06/01/2015, Acquired 07/06/2011-03/15/2013 at $5,158,454#■ Oil and Gas Extraction - 3.97% Chesapeake Energy Corporation 165167BW6 2.750%, 11/15/2035# 165167CB1 2.250%, 12/15/2038^ Performing Arts, Spectator Sports, and Related Industries - 2.61% 538034AB5 Live Nation Entertainment, Inc. 2.875%, 07/15/2027# Personal and Laundry Services - 1.23% 758932AA5 Regis Corporation 5.000%, 07/15/2014 Primary Metal Manufacturing - 2.33% 03938LAK0 ArcelorMittal 5.000%, 05/15/2014 Real Estate - 0.46% 345550AP2 Forest City Enterprises, Inc. 4.250%, 08/15/2018# Software Publishers - 4.05% 285512AA7 Electronic Arts, Inc. 0.750%, 07/15/2016^ Transportation Equipment Manufacturing - 0.94% 63934EAL2 Navistar International Corp. 3.000%, 10/15/2014^ TOTAL CONVERTIBLE BONDS (cost $31,521,667) CORPORATE BONDS - 44.60% Ambulatory Health Care Services - 2.64% 23918KAL2 DaVita HealthCare Partners, Inc. 6.375%, 11/01/2018#^ Apparel Manufacturing - 2.31% 532716AU1 L Brands, Inc. 5.625%, 02/15/2022^ Beverage and Tobacco Product Manufacturing - 0.09% 21036PAL2 Constellation Brands, Inc. 4.250%, 05/01/2023^ Broadcasting (except Internet) - 2.79% 1248EPAY9 CCO Holdings Capital Corporation 5.250%, 09/30/2022^ 55181WAA2 Virgin Media Secured Finance plc 5.375%, 04/15/2021, Acquired 02/11/2014 at $101,625■ 82967NAN8 Sirius XM Holdings Inc. 5.750%, 08/01/2021, Acquired 02/28/2014-03/20/2014 at $785,517■ Chemical Manufacturing - 1.42% 044209AF1 Ashland Inc. 4.750%, 08/15/2022 Computer and Electronic Product Manufacturing - 0.69% 436440AF8 Hologic, Inc. 6.250%, 08/01/2020 Construction of Buildings - 1.13% 526057BN3 Lennar Corporation 4.750%, 11/15/2022 Credit Intermediation and Related Activities - 1.24% 02005NAE0 Ally Financial, Inc. 8.000%, 03/15/2020 852060AG7 Sprint Capital Corp. 6.900%, 05/01/2019^ Data Processing, Hosting and Related Services - 2.80% Sungard Data Systems, Inc. 867363AR4 7.375%, 11/15/2018 867363AX1 6.625%, 11/01/2019 E-Commerce - 1.14% 44919PAC6 IAC/InterActiveCorp 4.750%, 12/15/2022 Food Manufacturing - 3.60% 737446AB0 Post Holdings, Inc. 7.375%, 02/15/2022^ Gaming - 2.72% 983130AT2 Wynn Las Vegas LLC/Corporation 5.375%, 03/15/2022 Hospitals - 0.30% 12543DAQ3 Community Health System, Inc. 7.125%, 07/15/2020^ 40412CAB7 HCA Holdings, Inc. 7.750%, 05/15/2021 Lessors of Nonresidential Buildings (except Miniwarehouses) - 2.01% 44267DAA5 The Howard Hughes Corporation 6.875%, 10/01/2021, Acquired 03/05/2014-03/27/2014 at $2,169,565■ Merchant Wholesalers, Durable Goods - 1.50% 40415RAF2 HD Supply, Inc. 8.125%, 04/15/2019 Mining (except Oil and Gas) - 3.59% 20854PAD1 Consol Energy, Inc. 8.000%, 04/01/2017# 35671DAU9 Freeport-McMoRan Copper & Gold Inc. 3.550%, 03/01/2022^ Peabody Energy Corporation 704549AK0 6.000%, 11/15/2018^ 704549AH7 6.500%, 09/15/2020# Motion Picture and Sound Recording Industries - 1.25% 26153CAA1 DreamWorks Animation SKG, Inc. 6.875%, 08/15/2020, Acquired 03/03/2014-03/25/2014 at $1,353,449■ Motor Vehicle and Parts Dealers - 0.73% 70959WAE3 Penske Automotive Group, Inc. 5.750%, 10/01/2022 Non-Store Retailers - 2.66% 835898AF4 Sotheby's 5.250%, 10/01/2022, Acquired 03/03/2014-03/27/2014 at $2,863,009■ Oil and Gas Extraction - 0.67% 212015AH4 Continental Resources, Inc. 5.000%, 09/15/2022^ 98212BAD5 WPX Energy Inc. 6.000%, 01/15/2022^ Publishing Industries (except Internet) - 0.42% 67020YAD2 Nuance Communications, Inc. 5.375%, 08/15/2020, Acquired 02/14/2014-03/27/2017 at $449,375■ Rental and Leasing Services - 2.08% 459745GF6 International Lease Finance Corp. 8.250%, 12/15/2020^ Satellite Telecommunications - 3.07% Dish DBS Corp. 25470XAH8 4.625%, 07/15/2017 25470XAB1 7.875%, 09/01/2019^ Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 2.81% 683797AB0 Oppenheimer Holdings, Inc. 8.750%, 04/15/2018 Telecommunications - 0.84% 156700AS5 Centurylink, Inc. 5.800%, 03/15/2022 228227BD5 Crown Castle International Corp. 5.250%, 01/15/2023 852061AK6 Sprint Communications Inc. 9.000%, 11/15/2018, Acquired 12/30/2013 at $120,046■ 87264AAD7 T-MobileUSA, Inc. 6.633%, 04/28/2021 Utilities - 0.10% 629377BN1 NRG Energy, Inc. 7.625%, 01/15/2018 TOTAL CORPORATE BONDS (cost $47,757,662) MUNICIPAL BONDS - 0.49% Air Transportaion - 0.49% Branson Missouri Regional Airport Transportation 105459AB7 6.000%, 07/01/2025c+ 105459AC5 6.000%, 07/01/2037c+ TOTAL MUNICIPAL BONDS (cost $2,245,113) EXCHANGE TRADED NOTES - 0.00% Shares Credit Intermediation and Related Activities - 0.00% ZIV VelocityShares Daily Inverse VIX Medium Term ETN* TOTAL EXCHANGE TRADED NOTES (cost $3,971) EXCHANGE TRADED FUNDS - 1.22% Funds, Trusts, and Other Financial Vehicles - 1.22% BOND PIMCO Total Return ETF TOTAL EXCHANGE TRADED FUNDS (cost $1,318,860) MUTUAL FUNDS - 6.66% Funds, Trusts, and Other Financial Vehicles - 6.66% ACG ACM Income Fund, Inc. ACP Avenue Income Credit Strategies Fund DSL DoubleLine Income Solutions Fund DBL DoubleLine Opportunistic Credit Fund HAV Helios Advantage Income Fund, Inc. HSA Helios Strategic Income Fund, Inc. TLI LMP Corporate Loan Fund Inc. MTS Montgomery Street Income Securities, Inc. JFR Nuveen Floating Rate Income Fund PCM PCM Fund Inc.^ PCN PIMCO Corporate Income Fund PCI PIMCO Dynamic Credit Income Fund PDI PIMCO Dynamic Income Fund PKO PIMCO Income Opportunity Fund PFL PIMCO Income Strategy Fund PFN PIMCO Income Strategy Fund II SPE Special Opportunities Fund Inc.^ DMO Western Asset Mortgage Defined Opportunity Fund Inc. WIW Western Asset/Claymore Inflation-Linked Opportunities & Income Fund WIA Western Asset/Claymore Inflation-Linked Securities& Income Fund TOTAL MUTUAL FUNDS (cost $7,240,833) PURCHASED PUT OPTIONS - 0.64% Contractsd Credit Intermediation and Related Activities - 0.18% iPath S&P hort-Term Futures ETN* VXX150117P00025000 Expiration: January 2015, Exercise Price: $25.00 2 VXX160115P00015000 Expiration: January 2016, Exercise Price: $15.00 4 VXX160115P00020000 Expiration: January 2016, Exercise Price: $20.00 VXX160115P00025000 Expiration: January 2016, Exercise Price: $25.00 Funds, Trusts, and Other Financial Vehicles - 0.46% ProShares Ultra VIX Short-Term Futures ETF* UVXY2 150117P00010000 Expiration: January 2015, Exercise Price: $10.00 18 UVXY2 150117P00011000 Expiration: January 2015, Exercise Price: $11.00 12 UVXY1 150117P00012000 Expiration: January 2015, Exercise Price: $12.00 6 UVXY2 150117P00012000 Expiration: January 2015, Exercise Price: $12.00 78 UVXY2 150117P00014000 Expiration: January 2015, Exercise Price: $14.00 4 UVXY2 150117P00015000 Expiration: January 2015, Exercise Price: $15.00 4 UVXY2 150117P00016000 Expiration: January 2015, Exercise Price: $16.00 18 UVXY2 160115P00008000 Expiration: January 2016, Exercise Price: $8.00 60 UVXY2 160115P00009000 Expiration: January 2016, Exercise Price: $9.00 UVXY2 160115P00010000 Expiration: January 2016, Exercise Price: $10.00 26 UVXY160115P00020000 Expiration: January 2016, Exercise Price: $20.00 TOTAL PURCHASED PUT OPTIONS (cost $794,446) SHORT-TERM INVESTMENTS - 17.38% Principal Amount Commercial Paper - 3.52% U.S. Bank N.A., 0.02%, 04/01/2014 $ Money Market Funds - 2.76% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b U.S. Treasury Obligations - 11.10% Principal Amount 912796BE8 United States Treasury Bill Maturity Date: 05/01/2014, Yield to Maturity 0.01% $ TOTAL SHORT-TERM INVESTMENTS (cost $18,785,632) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 11.05% Shares Money Market Funds - 11.05% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.18%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $11,935,908) TOTAL INVESTMENTS - 113.18% (cost $121,604,092)(a) $ Percentages are stated as a percent of net assets. # - All or a portion of the shares have been committed as collateral for written option contracts. ■ - Restricted security restricted to institutional investors (144a securities); the percentage of net assets comprised of 144a securities was 12.20%. ^ - This security or a portion of this security was out on loan at March 31, 2014.Total loaned securities had a market value of $11,600,044 at March 31, 2014. c - The security missed January 1, 2012 interest payment and has ceased to accrue income.A forbearance agreement is currently in place. + -Security is considered illiquid. The aggregate value of such securities is $525,000 or 0.49% of net assets. d - 100 shares per contract. * - Non-income producing security. b - The rate quoted is the annualized seven-day yield as of March 31, 2014. CAD - Canadian Dollars. ETN - Exchange Traded Note. ETF - Exchange Traded Fund. (a) The cost basis of investments for federal tax purposes at March 31, 2014 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Multi-Disciplinary Portfolio Portfolio of Options Written - March 31, 2014 (Unaudited) Identifier PUT OPTIONS WRITTEN Contracts* Value Accommodation Carnival Corporation CCL150117P00032500 Expiration: January 2015, Exercise Price: $32.50 16 $ Marriott International Inc. - Class A MAR150117P00035000 Expiration: January 2015, Exercise Price: $35.00 16 MAR160115P00040000 Expiration: January 2016, Exercise Price: $40.00 76 MAR160115P00042000 Expiration: January 2016, Exercise Price: $42.00 32 Royal Caribbean Cruises Ltd. RCL150117P00028000 Expiration: January 2015, Exercise Price: $28.00 52 Administrative and Support Services Expedia, Inc. EXPE150117P00039480 Expiration: January 2015, Exercise Price: $39.48 9 EXPE160115P00050000 Expiration: January 2016, Exercise Price: $50.00 EXPE160115P00055000 Expiration: January 2016, Exercise Price: $55.00 12 Ambulatory Health Care Services DaVita HealthCare Partners Inc. DVA160115P00050000 Expiration: January 2016, Exercise Price: $50.00 50 Apparel Manufacturing L Brands, Inc. LB150117P00041000 Expiration: January 2015, Exercise Price: $41.00 41 Asset Management Apollo Global Management LLC - Class A APO160115P00025000 Expiration: January 2016, Exercise Price: $25.00 28 BlackRock, Inc. BLK160115P00250000 Expiration: January 2016, Exercise Price: $250.00 25 The Blackstone Group LP BX160115P00025000 Expiration: January 2016, Exercise Price: $25.00 21 Federated Investors, Inc. - Class B FII140419P00025000 Expiration: April 2014, Exercise Price: $25.00 50 Franklin Resources, Inc. BEN160115P00050000 Expiration: January 2016, Exercise Price: $50.00 56 KKR & Co. LP KKR150117P00017000 Expiration: January 2015, Exercise Price: $17.00 68 Oaktree Capital Group LLC OAK140419P00050000 Expiration: April 2014, Exercise Price: $50.00 6 30 OAK140719P00050000 Expiration: July 2014, Exercise Price: $50.00 8 OAK140719P00055000 Expiration: July 2014, Exercise Price: $55.00 32 Beverage and Tobacco Product Manufacturing Molson Coors Brewing Company - Class B TAP150117P00040000 Expiration: January 2015, Exercise Price: $40.00 50 Broadcasting (except Internet) CBS Corporation - Class B CBS150117P00037000 Expiration: January 2015, Exercise Price: $37.00 3 CBS150117P00040000 Expiration: January 2015, Exercise Price: $40.00 39 CBS150117P00042000 Expiration: January 2015, Exercise Price: $42.00 10 CBS150117P00045000 Expiration: January 2015, Exercise Price: $45.00 8 CBS160115P00050000 Expiration: January 2016, Exercise Price: $50.00 Comcast Corporation - Class A CMCSA 150117P00037000 Expiration: January 2015, Exercise Price: $37.00 16 Sirius XM Holdings Inc. SIRI160115P00003000 Expiration: January 2016, Exercise Price: $3.00 12 SIRI160115P00003500 Expiration: January 2016, Exercise Price: $3.50 Twenty-First Century Fox, Inc. - Class A FOXA150117P00027000 Expiration: January 2015, Exercise Price: $27.00 14 FOXA1 150117P00027000 Expiration: January 2015, Exercise Price: $27.00 37 FOXA160115P00030000 Expiration: January 2016, Exercise Price: $30.00 14 Building Material, Garden & Supplies Dealers Fastenal Company FAST150117P00037500 Expiration: January 2015, Exercise Price: $37.50 6 FAST150117P00042500 Expiration: January 2015, Exercise Price: $42.50 7 The Sherwin-Williams Company SHW150117P00160000 Expiration: January 2015, Exercise Price: $160.00 5 Chemical Manufacturing Celgene Corporation CELG160115P00140000 Expiration: January 2016, Exercise Price: $140.00 42 Monsanto Company MON150117P00090000 Expiration: January 2015, Exercise Price: $90.00 6 OPKO Health, Inc. OPK160115P00005000 Expiration: January 2016, Exercise Price: $5.00 Clothing and Clothing Accessories Stores Tiffany & Co. TIF150117P00060000 Expiration: January 2015, Exercise Price: $60.00 4 TIF150117P00062500 Expiration: January 2015, Exercise Price: $62.50 40 TIF150117P00065000 Expiration: January 2015, Exercise Price: $65.00 9 TIF160115P00067500 Expiration: January 2016, Exercise Price: $67.50 14 TIF160115P00070000 Expiration: January 2016, Exercise Price: $70.00 34 TIF160115P00075000 Expiration: January 2016, Exercise Price: $75.00 14 Computer and Electronic Product Manufacturing Apple, Inc. AAPL160115P00450000 Expiration: January 2016, Exercise Price: $450.00 11 AAPL160115P00480000 Expiration: January 2016, Exercise Price: $480.00 12 AAPL160115P00500000 Expiration: January 2016, Exercise Price: $500.00 2 Hologic, Inc. HOLX160115P00018000 Expiration: January 2016, Exercise Price: $18.00 45 Sony Corporation SNE150117P00015000 Expiration: January 2015, Exercise Price: $15.00 24 SNE150117P00017000 Expiration: January 2015, Exercise Price: $17.00 SNE160115P00015000 Expiration: January 2016, Exercise Price: $15.00 Construction of Buildings Lennar Corporation - Class A LEN150117P00025000 Expiration: January 2015, Exercise Price: $25.00 LEN150117P00033000 Expiration: January 2015, Exercise Price: $33.00 16 LEN160115P00025000 Expiration: January 2016, Exercise Price: $25.00 56 LEN160115P00030000 Expiration: January 2016, Exercise Price: $30.00 73 Credit Intermediation and Related Activities Altisource Portfolio Solutions SA ASPS140419P00125000 Expiration: April 2014, Exercise Price: $125.00 4 ASPS140719P00105000 Expiration: July 2014, Exercise Price: $105.00 36 Bank of America Corporation BAC160115P00015000 Expiration: January 2016, Exercise Price: $15.00 The Bank Of New York Mellon Corporation BK150117P00025000 Expiration: January 2015, Exercise Price: $25.00 6 Ocwen Financial Corporation OCN150117P00045000 Expiration: January 2015, Exercise Price: $45.00 16 OCN160115P00045000 Expiration: January 2016, Exercise Price: $45.00 14 OCN160115P00050000 Expiration: January 2016, Exercise Price: $50.00 36 Wells Fargo & Company WFC160115P00040000 Expiration: January 2016, Exercise Price: $40.00 16 Defense CACI International, Inc. - Class A CACI140621P00070000 Expiration: June 2014, Exercise Price: $70.00 35 E-Commerce IAC/InterActiveCorp IACI150117P00040000 Expiration: January 2015, Exercise Price: $40.00 20 IACI150117P00050000 Expiration: January 2015, Exercise Price: $50.00 56 IACI150117P00055000 Expiration: January 2015, Exercise Price: $55.00 10 IACI150117P00060000 Expiration: January 2015, Exercise Price: $60.00 18 Liberty Interactive Corporation - Class A LINTA 150117P00022000 Expiration: January 2015, Exercise Price: $22.00 LINTA 150117P00025000 Expiration: January 2015, Exercise Price: $25.00 94 Fabricated Metal Product Manufacturing McDermott International, Inc. MDR150117P00008000 Expiration: January 2015, Exercise Price: $8.00 MDR150117P00010000 Expiration: January 2015, Exercise Price: $10.00 46 Food Services and Drinking Places Starbucks Corporation SBUX150117P00030000 Expiration: January 2015, Exercise Price: $30.00 30 SBUX150117P00045000 Expiration: January 2015, Exercise Price: $45.00 2 56 SBUX150117P00052500 Expiration: January 2015, Exercise Price: $52.50 5 SBUX150117P00055000 Expiration: January 2015, Exercise Price: $55.00 9 SBUX150117P00057500 Expiration: January 2015, Exercise Price: $57.50 24 SBUX160115P00067500 Expiration: January 2016, Exercise Price: $67.50 24 SBUX160115P00070000 Expiration: January 2016, Exercise Price: $70.00 28 Funds, Trusts, and Other Financial Vehicles iShares iBoxx $ High Yield Corporate Bond ETF HYG150117P00091000 Expiration: January 2015, Exercise Price: $91.00 57 Market Vectors Gold Miners ETF GDX150117P00020000 Expiration: January 2015, Exercise Price: $20.00 50 Market Vectors Junior Gold Miners ETF GDXJ1 150117P00007000 Expiration: January 2015, Exercise Price: $7.00 50 ProShares Short VIX Short-Term Futures ETF SVXY150117P00020000 Expiration: January 2015, Exercise Price: $20.00 8 SVXY150117P00035000 Expiration: January 2015, Exercise Price: $35.00 4 SPDR S&P rust SPY141220P00140000 Expiration: December 2014, Exercise Price: $140.00 1 Gaming Las Vegas Sands Corp. LVS150117P00044250 Expiration: January 2015, Exercise Price: $44.25 9 LVS160115P00060000 Expiration: January 2016, Exercise Price: $60.00 26 Wynn Resorts Limited WYNN150117P00117000 Expiration: January 2015, Exercise Price: $117.00 5 WYNN160115P00140000 Expiration: January 2016, Exercise Price: $140.00 18 Gasoline Stations Susser Holdings Corporation SUSS140419P00045000 Expiration: April 2014, Exercise Price: $45.00 8 60 General Merchandise Stores Family Dollar Stores, Inc. FDO150117P00050000 Expiration: January 2015, Exercise Price: $50.00 25 FDO150117P00052500 Expiration: January 2015, Exercise Price: $52.50 9 Sears Holdings Corporation SHLD140621P00047920 Expiration: June 2014, Exercise Price: $47.92 2 SHLD150117P00035000 Expiration: January 2015, Exercise Price: $35.00 6 SHLD150117P00045000 Expiration: January 2015, Exercise Price: $45.00 65 SHLD150117P00050000 Expiration: January 2015, Exercise Price: $50.00 92 SHLD160115P00035000 Expiration: January 2016, Exercise Price: $35.00 13 SHLD160115P00060000 Expiration: January 2016, Exercise Price: $60.00 6 Holding Company Icahn Enterprises LP IEP140621P00090000 Expiration: June 2014, Exercise Price: $90.00 6 IEP140621P00095000 Expiration: June 2014, Exercise Price: $95.00 10 IEP140621P00100000 Expiration: June 2014, Exercise Price: $100.00 18 IEP140621P00105000 Expiration: June 2014, Exercise Price: $105.00 6 IEP140920P00090000 Expiration: September 2014, Exercise Price: $90.00 12 IEP140920P00100000 Expiration: September 2014, Exercise Price: $100.00 35 Leucadia National Corporation LUK2150117P00022000 Expiration: January 2015, Exercise Price: $22.00 LUK2150117P00025000 Expiration: January 2015, Exercise Price: $25.00 19 Liberty Media Corporation - Class A LMCA140419P00135000 Expiration: April 2014, Exercise Price: $135.00 19 LMCA140419P00140000 Expiration: April 2014, Exercise Price: $140.00 8 LMCA140719P00135000 Expiration: July 2014, Exercise Price: $135.00 12 Insurance Carriers and Related Activities American International Group, Inc. AIG160115P00045000 Expiration: January 2016, Exercise Price: $45.00 AmTrust Financial Services, Inc. AFSI160115P00030000 Expiration: January 2016, Exercise Price: $30.00 76 Leather and Allied Product Manufacturing Coach, Inc. COH150117P00045000 Expiration: January 2015, Exercise Price: $45.00 15 COH160115P00045000 Expiration: January 2016, Exercise Price: $45.00 72 COH160115P00050000 Expiration: January 2016, Exercise Price: $50.00 14 Lessors of Nonresidential Buildings (except Miniwarehouses) The Howard Hughes Corporation HHC140419P00100000 Expiration: April 2014, Exercise Price: $100.00 10 HHC140419P00110000 Expiration: April 2014, Exercise Price: $110.00 7 HHC140719P00100000 Expiration: July 2014, Exercise Price: $100.00 32 HHC140719P00105000 Expiration: July 2014, Exercise Price: $105.00 9 HHC140719P00110000 Expiration: July 2014, Exercise Price: $110.00 10 HHC140719P00115000 Expiration: July 2014, Exercise Price: $115.00 1 97 Machinery Manufacturing National Oilwell Varco, Inc. NOV150117P00057500 Expiration: January 2015, Exercise Price: $57.50 45 Media Starz - Class A STRZA 140419P00025000 Expiration: April 2014, Exercise Price: $25.00 STRZA 140719P00025000 Expiration: July 2014, Exercise Price: $25.00 28 Viacom Inc. - Class B VIAB150117P00055000 Expiration: January 2015, Exercise Price: $55.00 32 VIAB150117P00057500 Expiration: January 2015, Exercise Price: $57.50 10 Merchant Wholesalers, Nondurable Goods Cardinal Health, Inc. CAH150117P00042000 Expiration: January 2015, Exercise Price: $42.00 7 Mining (except Oil and Gas) Barrick Gold Corporation ABX150117P00015000 Expiration: January 2015, Exercise Price: $15.00 ABX160115P00013000 Expiration: January 2016, Exercise Price: $13.00 ABX160115P00015000 Expiration: January 2016, Exercise Price: $15.00 76 Franco-Nevada Corporation FNV140419P00040000 Expiration: April 2014, Exercise Price: $40.00 2 25 Freeport-McMoRan Copper & Gold Inc. FCX150117P00022000 Expiration: January 2015, Exercise Price: $22.00 2 87 FCX150117P00024000 Expiration: January 2015, Exercise Price: $24.00 FCX150117P00027000 Expiration: January 2015, Exercise Price: $27.00 52 FCX160115P00030000 Expiration: January 2016, Exercise Price: $30.00 4 FCX160115P00032000 Expiration: January 2016, Exercise Price: $32.00 20 Newmont Mining Corporation NEM150117P00025000 Expiration: January 2015, Exercise Price: $25.00 60 Rio Tinto plc - ADR RIO150117P00040000 Expiration: January 2015, Exercise Price: $40.00 5 Silver Wheaton Corporation SLW150117P00018000 Expiration: January 2015, Exercise Price: $18.00 16 SLW150117P00020000 Expiration: January 2015, Exercise Price: $20.00 SLW160115P00018000 Expiration: January 2016, Exercise Price: $18.00 52 Miscellaneous Manufacturing Hasbro, Inc. HAS150117P00040000 Expiration: January 2015, Exercise Price: $40.00 17 International Game Technology IGT150117P00010000 Expiration: January 2015, Exercise Price: $10.00 20 Nonmetallic Mineral Product Manufacturing USG Corporation USG150117P00020000 Expiration: January 2015, Exercise Price: $20.00 16 Non-Store Retailers Sotheby's BID1150117P00028000 Expiration: January 2015, Exercise Price: $28.00 17 Oil and Gas Extraction Canadian Natural Resources Ltd. CNQ160115P00030000 Expiration: January 2016, Exercise Price: $30.00 4 Chesapeake Energy Corporation CHK150117P00022000 Expiration: January 2015, Exercise Price: $22.00 16 CHK150117P00025000 Expiration: January 2015, Exercise Price: $25.00 4 CHK160115P00020000 Expiration: January 2016, Exercise Price: $20.00 CHK160115P00023000 Expiration: January 2016, Exercise Price: $23.00 46 CHK160115P00025000 Expiration: January 2016, Exercise Price: $25.00 14 Continental Resources, Inc. CLR150117P00055000 Expiration: January 2015, Exercise Price: $55.00 1 35 CLR150117P00070000 Expiration: January 2015, Exercise Price: $70.00 23 CLR150117P00085000 Expiration: January 2015, Exercise Price: $85.00 19 CLR150117P00090000 Expiration: January 2015, Exercise Price: $90.00 10 CLR150117P00095000 Expiration: January 2015, Exercise Price: $95.00 12 CLR160115P00080000 Expiration: January 2016, Exercise Price: $80.00 14 CLR160115P00090000 Expiration: January 2016, Exercise Price: $90.00 7 Talisman Energy Inc. TLM150117P00010000 Expiration: January 2015, Exercise Price: $10.00 8 TLM160115P00010000 Expiration: January 2016, Exercise Price: $10.00 Other Exchanges CBOE Holdings Inc. CBOE150117P00043750 Expiration: January 2015, Exercise Price: $43.75 34 CBOE160115P00044500 Expiration: January 2016, Exercise Price: $44.50 50 Other Information Services Google Inc. - Class C GOOG150117P00800000 Expiration: January 2015, Exercise Price: $800.00 1 GOOG160115P00950000 Expiration: January 2016, Exercise Price: $950.00 7 Performing Arts, Spectator Sports, and Related Industries Live Nation Entertainment, Inc. LYV150117P00012000 Expiration: January 2015, Exercise Price: $12.00 LYV150117P00015000 Expiration: January 2015, Exercise Price: $15.00 LYV160115P00015000 Expiration: January 2016, Exercise Price: $15.00 92 Petroleum and Coal Products Manufacturing CVR Energy, Inc. CVI140621P00030000 Expiration: June 2014, Exercise Price: $30.00 21 Pipeline Transportation The Williams Companies, Inc. WMB150117P00030000 Expiration: January 2015, Exercise Price: $30.00 7 WMB160115P00030000 Expiration: January 2016, Exercise Price: $30.00 Professional, Scientific, and Technical Services Iron Mountain Inc. IRM150117P00030000 Expiration: January 2015, Exercise Price: $30.00 13 Verisign Inc. VRSN150117P00050000 Expiration: January 2015, Exercise Price: $50.00 62 Publishing Industries (except Internet) Nuance Communications, Inc. NUAN160115P00013000 Expiration: January 2016, Exercise Price: $13.00 NUAN160115P00015000 Expiration: January 2016, Exercise Price: $15.00 8 Rail Transportation Norfolk Southern Corporation NSC150117P00065000 Expiration: January 2015, Exercise Price: $65.00 7 Real Estate General Growth Properties, Inc. GGP150117P00020000 Expiration: January 2015, Exercise Price: $20.00 18 TRI Pointe Homes, Inc. TPH140719P00015000 Expiration: July 2014, Exercise Price: $15.00 1 70 Restaurants The Wendy's Company WEN150117P00007000 Expiration: January 2015, Exercise Price: $7.00 WEN160115P00007000 Expiration: January 2016, Exercise Price: $7.00 Satellite Telecommunications DISH Network Corp. - Class A DISH150117P00030000 Expiration: January 2015, Exercise Price: $30.00 26 DISH150117P00032000 Expiration: January 2015, Exercise Price: $32.00 4 90 DISH150117P00036000 Expiration: January 2015, Exercise Price: $36.00 12 DISH150117P00040000 Expiration: January 2015, Exercise Price: $40.00 78 DISH160115P00045000 Expiration: January 2016, Exercise Price: $45.00 2 DISH160115P00047000 Expiration: January 2016, Exercise Price: $47.00 48 Liberty Global plc - Class A LBTY2 160115P00075000 Expiration: January 2016, Exercise Price: $75.00 6 Securities, Commodity Contracts, and Other Financial Investments and Related Activities CME Group Inc. CME150117P00047500 Expiration: January 2015, Exercise Price: $47.50 25 CME150117P00057500 Expiration: January 2015, Exercise Price: $57.50 2 CME160115P00065000 Expiration: January 2016, Exercise Price: $65.00 10 CME160115P00070000 Expiration: January 2016, Exercise Price: $70.00 32 IntercontinentalExchange Inc. ICE140621P00210000 Expiration: June 2014, Exercise Price: $210.00 4 Support Activities for Mining Transocean Ltd. RIG150117P00045000 Expiration: January 2015, Exercise Price: $45.00 20 RIG160115P00045000 Expiration: January 2016, Exercise Price: $45.00 62 RIG160115P00050000 Expiration: January 2016, Exercise Price: $50.00 10 Support Activities for Transportation Expeditors International of Washington, Inc. EXPD150117P00035000 Expiration: January 2015, Exercise Price: $35.00 30 Transportation Equipment Manufacturing American Railcar Industries, Inc. ARII140621P00035000 Expiration: June 2014, Exercise Price: $35.00 36 ARII140920P00040000 Expiration: September 2014, Exercise Price: $40.00 4 TOTAL PUT OPTIONS WRITTEN (premiums received $3,097,099) $ * - 100 Shares Per Contract. ADR - American Depository Receipt. ETF - Exchange Traded Fund. Disclosures about Derivative Instruments and Hedging Activities at March 31, 2014 The Portfolio has adopted enhanced disclosure regarding derivatives and hedging activity intended to improve financial reporting of derivative instruments by enabling investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. As would be reflected in the Statement of Assets and Liabilities, the following is a summary of the fair values of derivative instruments as of March 31, 2014: Equity Contracts Assets Liabilities Description Fair Value Description Fair Value Purchased Put Options Investments, at value $ $- Written Options Written option - contracts, at value Total $ - Summary of Fair Value Exposure at March 31, 2014 Security Valuation Master Portfolio securities that are listed on a U.S. securities exchange for which market quotations are readily available are valued at the last quoted sale price on the day the valuation is made. Price information on listed securities is taken from the exchange where the security is primarily traded. All equity securities that are traded using the National Association of Securities Dealers’ Automated Quotation System (“NASDAQ”) are valued using the NASDAQ Official Closing Price (“NOCP”). Foreign securities are valued by an independent pricing service. In the event market quotations are not readily available or if events occur that may materially affect the value of a particular security between the time trading ends on a particular security and the close of regular trading on the New York Stock Exchange (“NYSE”), “fair value” will be determined. Unlisted U.S. securities and listed U.S. securities not traded on the valuation date for which market quotations are readily available are valued at the last bid price. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. If the composite option price is not available, the mean between the highest bid and the lowest asked quotations at the close of the exchanges will be used. If none of the above are available, exchange traded options are valued at the last quoted sales price. Non-exchange traded options for which over-the-counter quotations are not readily available are valued at the mean of the current bid and asked prices. Fixed-income securities (other than obligations having a maturity of 60 days or less) are normally valued on the basis of quotes obtained from pricing services, which take into account appropriate factors such as institutional-sized trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Instruments with remaining maturities of 60 days or less are valued at amortized cost, which approximates fair value. Other assets and securities for which no quotations are readily available (including restricted securities) will be valued in good faith at fair value using methods determined by the Board of Trustees of the Master Portfolios. In determining the fair value of a security, the Board of Trustees shall take into account the relevant factors and surrounding circumstances, which may include: (i) the nature and pricing history (if any) of the security; (ii) whether any dealer quotations for the security are available; (iii) possible valuation methodologies that could be used to determine the fair value of the security; (iv) the recommendation of the portfolio manager of the Portfolios with respect to the valuation of the security; (v) whether the same or similar securities are held by other funds managed by the Advisor or otherfunds and the method used to price the security in those funds; (vi) the extent to which the fair value to be determined for the security will result from the use of data or formula produced by third parties independent of the Advisor; and (vii) the liquidity or illiquidity of the market for the security; and (viii) the value of a foreign security traded on other foreign markets. Various inputs are used in determining the value of the Master Portfolios' investments. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that a Master Portfolio has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing a Master Portfolio's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. . The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The Internet Portfolio The following is a summary of the inputs used to value the The Internet Portfolio's net assets as of March 31, 2014: Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ $ $
